


Exhibit 10.1

 

NONQUALIFIED SUPPLEMENTAL

 

DEFERRED COMPENSATION PLAN

 

ADOPTION AGREEMENT

 

This adoption agreement and the accompanying plan document have not been
approved by the Department of Labor, Internal Revenue Service, Securities
Exchange Commission, or any other governmental entity. Employers may not rely on
this document or the accompanying plan document to ensure any particular tax
consequences with respect to the Employer’s particular situation, nor do these
documents constitute legal or tax advice.  Pen-Cal and its employees cannot
provide legal or tax advice in connection with these documents.  Employers must
determine the extent to which the Plan is subject to Federal or state securities
laws.  You should have your attorney review this document and the accompanying
plan document before adopting the documents.  This adoption agreement and
accompanying plan document cannot be used in order to avoid penalties that may
be imposed on the taxpayer.

 

--------------------------------------------------------------------------------


 

NONQUALIFIED SUPPLEMENTAL
DEFERRED COMPENSATION PLAN
ADOPTION AGREEMENT

 

ADOPTION OF PLAN — [Select one]

 

x                                  Adoption - The undersigned Main Street
Capital Corporation (the “Employer”) hereby adopts as a Nonqualified Deferred
Compensation Plan for the individuals identified in Item 5 herein the form of
Plan known as the Nonqualified Supplemental Deferred Compensation Plan.

 

o                                    Amendment of Previous Nonqualified Deferred
Compensation Plan — With “Grandfathered” Amounts             (the “Employer”)
previously has adopted a Nonqualified Deferred Compensation Plan, known as
the           [enter name of previous plan], and the execution of this Adoption
Agreement constitutes an amendment to that Plan, effective only for Deferrals,
Contributions, earnings, gains, losses, depreciation and appreciation vested and
credited thereto or debited therefrom on and after the Effective Date listed in
Section 2 below, or, if otherwise determined by the Employer, on and after
January 1, 2005 with respect to Plan provisions required under Section 409A of
the Internal Revenue Code and the regulations thereunder.  All other amounts in
the plan shall be subject to the provisions of the previous plan document.  This
option is appropriate if the previous plan contains grandfathered amounts not
subject to Section 409A of the Internal Revenue Code.  Grandfathered amounts
were contributed to the plan prior to January 1, 2005 under the terms of the
plan in effect prior to October 4, 2004, and those plan terms have not since
been materially modified.  Grandfathered amounts and earnings will be
administered under the terms of the prior plan document.

 

x                                  Restatement of Previous Nonqualified Deferred
Compensation Plan — Main Street Capital Corporation (the “Employer”) previously
has adopted a Nonqualified Deferred Compensation Plan, known as the Main Street
Capital Corporation Deferred Compensation Plan for Non-Employee Directors [enter
name of previous plan], and the execution of this Adoption Agreement constitutes
a restatement of that Plan, effective as of the Effective Date listed in
Section 2 below for all funds under the Plan.  This option is appropriate if the
previous plan does not contain “grandfathered” amounts (see description above),
or if Employer wishes to apply Section 409A rules to all amounts in the plan
(even pre-2005 amounts), or if previous plan has been materially modified and
thus become subject to Section 409A.  Notwithstanding anything in this Adoption
Agreement or in the Plan to the contrary, with respect to account balances as of
December 31, 2015 and any future earnings thereon, the distribution provisions
of the Main Street Capital Corporation Deferred Compensation Plan for
Non-Employee Directors as in effect on December 31, 2015 shall continue to apply
to such amounts.

 

NAME OF PLAN

 

The name of this Plan as adopted by the Employer is the Main Street Capital
Corporation Deferred Compensation Plan (the “Plan”).

 

1

--------------------------------------------------------------------------------


 

INDIVIDUALIZED PLAN INFORMATION

 

With respect to the variable features contained in the Plan, the Employer hereby
makes the following selections granted under the provisions of the Plan:

 

1.                                      Adopting Entity.  The Employer adopts
the Plan as:

 

List type of business entity (corporation, partnership, controlled group of
corporations, etc.) Corporation

 

List each Employer adopting the Plan and Employer Identification Number (EIN):

 

Name of Employer:

Main Street Capital Corporation

EIN:         41-2230745

Name of Employer:

 

EIN:

Name of Employer:

 

EIN:

Name of Employer:

 

EIN:

Name of Employer:

 

EIN:

(attach additional lists as necessary)

 

The adopting Employers and the Employer are referred to herein collectively as
the “Employer.”

 

Select state of controlling law (see Section 10.7 of Plan Document):

 

o                                    State of incorporation;

x                                  State of domicile Texas

 

2.                                      Effective Date.  The “Effective Date” of
the adoption of this Plan,  this Plan amendment or this Plan restatement is
January 1, 2016.

 

3.                                      Plan Year.  The “Plan year” of the Plan
shall be [select one]:

 

x                                  (a) the calendar year.

o                                    (b) the fiscal year or other 12-month
period ending on the last day of [specify month].

o                                    a short Plan year beginning
on                  ,            and ending on              ,                 ;
and thereafter the Plan year shall be as indicated in (a) or (b) above.

 

4.                                      Plan Administrator.  The “Administrator”
of the Plan is the Company

 

[fill in the name(s) of the individual(s) or job title(s) or entity (such as a
committee) that is (are) responsible for administration of the Plan], and such
other person(s) or entity as the Employer shall appoint from time to time.

 

2

--------------------------------------------------------------------------------


 

5.                                      Eligible Individuals.  The following
shall be eligible to participate in the Plan:  [select all that apply — do not
list individual names]:

 

x                                  A select group of management or
highly-compensated Employees as designated by the Employer in separate
resolutions or agreements;

 

o                                    Employee Board Members;

 

x                                  Non-Employee Board Members;

 

o                                    Other Service Providers (i.e., independent
contractors, consultants, etc.)

 

o                                    Employees or other Service Providers above
the following Compensation threshold: [enter dollar amount]  $               ;

 

o                                    Employees with the following job titles:
[enter job title(s); for example, “Vice President and above”]

 

o                                    Other: [enter description]

 

6.                                      Eligibility Timing.  Eligibility timing
selected below shall apply uniformly to all Participant Deferrals (including
Performance-Based Bonus Deferrals), as well as Employer Matching Contributions
and Other Employer Contributions, unless otherwise indicated. If the Employer
wishes to provide for separate eligibility rules for different types of
Compensation (for example, Salary vs. Bonus), or for types of Contributions (for
example, Employer Matching Contributions vs. Participant Deferrals), mark
“Other” below and attach exhibits as necessary [select one]:

 

x                                  Eligible immediately upon properly completed
designation by the Plan administrator or Employer;

 

o                                    Eligible after the following period of
employment, Board service, etc. [enter number of days, months or years, for
example, 90 days]                                             ;

 

o                                    Other [enter description]:

 

7.                                      Types and Amounts of Participant
Deferrals [select all that apply and enter minimum and maximum percentages in
increments of one percent (for example, Salary minimum 0% maximum 100%).  Note
that no Deferral election can reduce a Participant’s Compensation below the
amount necessary to satisfy required withholding for FICA/Medicare/income
taxes,  required Participant Contributions into another Employer-sponsored
benefit plan such as medical insurance, 401(k) loan repayments, etc.]:

 

x                                  Salary [select one]:

 

x   percentage [enter minimum 0% and maximum 100%]

or

o   fixed dollar amount [enter minimum $                 ].

 

3

--------------------------------------------------------------------------------


 

x                                  Non-Performance-Based Bonus [select one]:

 

x  percentage [enter minimum 0% and maximum 100%]

or

o  fixed dollar amount [enter minimum $                  ].

 

x                                  Performance-Based Bonus [select one and enter
performance period (for example, 12-month period ending each March 31 ]:
performance period from January 1 to December 31.

 

x  percentage [enter minimum 0% and maximum 100%]

or

o  fixed dollar amount [enter minimum $                  ].

 

o                                    Commissions [select one]:

 

o  percentage [enter minimum           % and, maximum            %]

or

o  fixed dollar amount [enter minimum $                  ].

 

x                                  Board of Directors Fees/Retainer (note —
should not include expense reimbursements):

 

x  percentage [enter minimum 0% and, maximum 100%]

or

o  fixed dollar amount [enter minimum $                  ].

 

o                                    Other Service Provider Fees or other earned
income from the Employer:

 

o  percentage [enter minimum                 % and, maximum              %]

or

o  fixed dollar amount [enter minimum $                  ].

 

o                                    401(k) Refund (amount deferred from
Participant’s regular Compensation equal in value to any refund paid to
Participant in that year resulting from excess deferrals in Employer’s
401(k) plan — see Subsection 2.9 of Plan document for definition.)

 

x                                  Social Security Trigger (amount deferred
pursuant to an election by the Participant to defer a separate percentage of
Compensation only from that portion of Compensation that exceeds the Social
Security Taxable Wage Base for the upcoming year).

 

x                                  Other [enter description]:     Dividends paid
on shares of unvested Company stock.  Any such deferral election must be made in
the year before the year in which the unvested Company stock is granted.

 

x                                  Deferral of restricted stock units.

 

4

--------------------------------------------------------------------------------


 

NOTE:  Special Rules for Multi-Year RSU Grants Structured To Provide For Annual
Vesting of a Specified Portion of the Total Grant:

 

x  Check this box if the Employer wishes to allow for deferral of restricted
stock units that are structured so that a specified portion of the RSU grant
vests annually (for example, an RSU grant over a four-year period vesting 25%
annually).  Under this type of grant, the election to defer may be made
separately with respect to each portion of the grant that vests in a given year.
However, each election for each portion of the grant must be made either:
(i) within 30 days of the date of grant, and only if the RSU is structured so
that vesting is contingent on the employee performing services for at least an
additional 12 months subsequent to the election; or (ii) 12 months before the
payment date of the RSU (vesting date is treated as the payment date for these
purposes), but the election will not take effect for 12 months, and the
subsequent payout date must be at least five years later than the previous
payment date).

 

8.                                      Definition of Compensation for Purposes
of Making Plan Contributions [select one]:

 

o                                    Same definition of Compensation as in
Employer’s 401(k) or other applicable qualified retirement plan.

 

x                                  Participant’s total wages, salary,
commissions, overtime, bonus, etc. for a given year which the Employer is
required to report on Form W-2 or other appropriate form, (or, in the case of
Board members, Board fees and retainer only, but not including expense
reimbursements)(or, in the case of Other Service Providers, the Participant’s
total remuneration from the Employer for a given year pursuant to the agreement
to provide services to the Employer), earned while the Participant is an
Eligible Individual as determined by the Employer.

 

o                                    Other [enter description]:

 

9.                                      Expiration of Participant’s Deferral
Elections [select all that apply]:

 

x                                  Renewed Each Year:   Participant’s Deferral
Elections must be renewed each year during the open enrollment period ending no
later than December 31 prior to the effective Plan year (or, in the case of
Performance-Based Bonuses, no less than 6 months prior to the end of the
applicable performance period).

 

x  For all types of Compensation Deferrals.

o  For Salary Deferrals only — other types of Deferrals are “evergreen.”

o  For Performance-Based Bonus only — other types of Deferrals are “ever-green.”

o  Other: [specify]

 

o                                    Evergreen:  Participant’s Deferral
Elections will be “evergreen” (i.e., will continue indefinitely until the
Participant’s Termination Date unless changed by the

 

5

--------------------------------------------------------------------------------


 

Participant — so each year the Participant will be deemed to have the same
election in place as the prior year unless actively changed by the Participant
during the open enrollment period ending no later than December 31 prior to the
effective Plan year or, in the case of Performance-Based Bonuses, no less than 6
months prior to the end of the applicable performance period).

 

o  For all types of Compensation Deferrals.

o  For Salary Deferrals only — other types of Deferrals are renewed each year.

o  For Performance-Based Bonus only — other types of Deferrals are renewed each
year.

o  Other: [specify]

 

10.                               Employer Contributions [select all that
apply]:.

 

o                                    (a)                                 No
Employer Contributions.

 

o                                    (b)                                
Matching Contributions [enter description of matching formula below and also
complete Items 11 and 12]

 

                

 

x                                  (c)                                  Employer
Contributions other than Matching Contributions [enter description of Employer
Contribution formula below and complete Item 13 ]

 

For any Plan Year, the Employer may elect to make a Discretionary Employer
Contribution for any Participant

 

11.                               Employees Eligible to Receive Employer
Matching Contributions.  Matching Contributions made for each Plan Year (if
applicable) shall be allocated and credited to the Accounts of the following
Participants: [Select one if applicable]

 

o                                    Participants who were employed by the
Employer (or, in the case of non-Employee Board Members, served on the Board)
during that Plan Year, or, in the case of Other Service Providers, who provided
services to the Employer during that Plan Year.

 

o                                    Participants who were employed by the
Employer (or, in the case of non-Employee Board Members, served on the Board) on
the last day of the Plan Year, or, in the case of Other Service Providers, who
provided services to the Employer on the last day of the Plan Year.

 

o                                    Participants who were employed by the
Employer (or, in the case of non-Employee Board Members, served on the Board) on
the last day of the Plan Year or who retired, died or were Disabled during the
Plan Year, or, in the case of Other Service Providers, who provided services to
the Employer on the last day

 

6

--------------------------------------------------------------------------------


 

of the Plan Year or who died or were Disabled during the Plan Year.  [If this
option is selected, complete Item 29 — definition of “Disability”.]

 

12.                               Vesting Schedule of Employer Matching
Contributions.  If Matching Contributions are made to the Plan, select the rate
at which such Contributions will vest [select one]:

 

o                                    Immediate 100% vesting for all
Participants.

 

o                                    ”Cliff” vesting (0%  up to cliff; 100%
after cliff) [select one]:

 

o  1 year cliff (less than 1 year 0%; 1 or more years 100%)

o  2 year cliff (less than 2 years 0%; 2 or more years 100%)

o  Other cliff (enter number of years:   less than                years
0%;            or more years 100%)

 

o                                    ”Graded” vesting [enter vesting
percentages]:

 

1 year               %

6 years                %

11 years                %

2 years               %

7 years                %

12 years                %

3 years               %

8 years                %

13 years                %

4 years               %

9 years                %

14 years                %

5 years               %

10 years               %

15 years                %

 

o                                    Other vesting schedule: [describe schedule
— subject to approval]

 

13.                               Vesting Schedule of Employer Contributions
(Other Than Matching Contributions).  If Employer Contributions (other than
Matching Contributions) are made to the Plan, select the rate at which such
Contributions will vest [select one]:

 

o                                    Immediate 100% vesting for all
Participants.

 

o                                    ”Cliff” vesting (0% up to cliff; 100% after
cliff) [select one]:

 

o  1 year cliff (less than 1 year 0%; 1 or more years 100%)

o  2 year cliff (less than 2 years 0%; 2 or more years 100%)

o  Other cliff (enter number of years:   less than                  years
0%;                   or more years 100%)

 

o                                    ”Graded” vesting [enter vesting
percentages]:

 

1 year               %

6 years                %

11 years                %

2 years               %

7 years                %

12 years                %

3 years               %

8 years                %

13 years                %

4 years               %

9 years                %

14 years                %

5 years               %

10 years               %

15 years                %

 

7

--------------------------------------------------------------------------------


 

x                                  Other vesting schedule: [describe schedule —
subject to approval] To be determined at the time of the contribution

 

14.                               Vesting Years.  A “Vesting Year” described
above for purposes of determining vesting under the Plan shall be computed in
accordance with:  [select one — if this is an amendment or restatement of a
prior plan, definition from prior plan will override this definition.]

 

o                                    Years of service (12-consecutive-month
periods) with the Employer since date of hire (or date of commencement of Board
service).

 

o                                    Years of participation in the Plan
(12-consecutive-month period between date Participant enters Plan and
anniversary of such date) (if this is an amendment or restatement of a prior
Plan, years of participation in prior plan will be included) (additional fees
will apply if this item is selected).

 

o                                    Plan Years since each Plan Year’s total
Contributions were made (“rolling vesting”) (additional fees will apply if this
item is selected).  [If this option is selected, select either (a) or
(b) below:]

 

o           (a)                                    Vesting will be
credited/updated on the last day of the Plan year.

 

o           (b)                                    Vesting will be
credited/updated on the anniversary of the date the Contribution is credited.

 

15.                               Full Vesting Upon Occurrence of Specific
Event. [select all that apply]

 

x                                  100% vesting upon Normal Retirement [describe
criteria such as age (can be partial year), years of service with the Employer
(must be whole years of service), or years of participation in the Plan (must be
whole years of participation)]

 

Retirement when Age plus Years of Service is equal to or greater than 70

 

o                                    100% vesting upon Early Retirement
[describe criteria such as age (must be whole years), years of service with the
Employer (must be whole years of service), or years of participation in the Plan
(must be whole years of participation)]

 

 

 

x                                  100% vesting upon Death.

 

x                                  100% vesting upon Disability [complete Item
29 — definition of “Disability”].

 

x                                  100% vesting upon Change in Control of the
Employer [complete Items 27 and 28 — definition of “Change in Control”]

 

o                                    100% vesting upon occurrence of other
event: [describe event]

 

 

8

--------------------------------------------------------------------------------


 

16.                               Service Before Plan’s Establishment Excluded. 
Years of service earned prior to establishment of the Plan shall be disregarded
for purposes of determining vesting under the Plan:

 

o                                    Yes (this may be elected only if this is
the establishment of a new Plan).

x                                  No.

 

17.                               Forfeitures for Misconduct or Violation of
Non-Compete.  Participants terminating employment prior to becoming 100% vested
will forfeit the forfeitable percentage of their Accounts as indicated in
accordance with the vesting schedule selected in Items 12 and/or 13. 
Participants may also forfeit 100% of their Matching and Employer Contribution
Accounts (if applicable) under the following circumstances:  [select any that
apply]:

 

x                                  Misconduct (termination for Cause). [enter
definition of Misconduct or Cause below]

 

Termination for “Cause” means termination by the Company of the Participant’s
employment with the Company or one of its subsidiaries for the Participant’s (as
determined by the Board in its sole discretion):

 

(i)                                     willful failure to substantially perform
the Participant’s duties to the Company or any of its subsidiaries;

 

(ii)                                  breach of the Participant’s duty of
loyalty to the Company or any of its subsidiaries;

 

(iii)                               commission of an act of dishonesty toward
the Company or any of its subsidiaries, theft of corporate property of the
Company or any of its subsidiaries, or usurpation of the corporate opportunities
of the Company or any of its subsidiaries;

 

(iv)                              unethical business conduct including any
violation of law connected with the Participant’s employment at the Company or
any of its subsidiaries; or

 

(v)                                 conviction of any felony involving dishonest
or immoral conduct.

 

For purposes of this definition of Cause, an act or failure to act by the
Participant shall be considered “willful” only if the Participant’s conduct was
not in good faith and the Participant lacked a reasonable belief that the
Participant’s act or omission was in the best interests of the Company.

 

x                                  Engaging in competition with the Employer. 
[enter definition of engaging in competition below]

 

“Engaging in competition” means an employee-Participant, during his or her
employment with the Company or any of its subsidiaries, directly or indirectly,
per- sonally, or as an employee, officer, director, principal of or investor in,
or consultant

 

9

--------------------------------------------------------------------------------

 

or independent contractor with, another entity, engaging in business with, being
employed by, or rendering any consultation or business advice or other services
with respect to, any business in the United States which competes with the
Company Business, as determined by the Board in its sole discretion; provided,
however, that Participant may invest in (i) up to (but not more than) one
percent (1%) of any class of securities of any enterprise (but without otherwise
participating in the management or activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934 or
(ii) up to (but not more than) ten percent (10%) of any class of securities of
any private fund (but without otherwise participating in the management or
activities of such enterprise).  For purposes of this provision, the term
“Company Business” means investing through equity capital or long-term debt in
lower middle-market businesses, or investing through long-term debt in
middle-market businesses.

 

18.                               Employer Stock as Deemed Investment Option. 
If Employer stock will be a deemed investment option, indicate below how shares
are to be tracked:  [select one]

 

x                                  Partial and whole shares.

 

o                                    Unitized fund.

 

NOTE:  Distributions of Employer Stock investments under the Plan shall be made
in whole shares of Employer’s common stock for each whole share of Employer
Stock under the Plan, and in cash for any fractional share of Employer Stock
under the Plan.

 

19.                               In-Service Distributions.  If the Employer
elects below, the Plan will allow distributions of Participant Deferral
Contributions to be made to Participants while they are still employed
(“In-Service Distributions”), if they elect a fixed distribution date during the
regular election period.  [Select one]

 

o                                    No, In-Service Distributions will not be
permitted.

 

x                                  Yes, In-Service Distributions will be
permitted. [select one].

 

x  For All Participant Deferral Contributions

 

o  For Participant Compensation Deferral Contributions (other than
Performance-Based Bonus) only.

 

o  For Participant Performance-Based Bonus Deferral Contributions.

 

o  For Employer Contributions. [if selected, employer contributions must be 100%
vested, and additional fees may apply].  If Employer wishes to limit in-service
withdrawals to specific types of Employer Contributions, enter details below:

 

10

--------------------------------------------------------------------------------


 

[Note — if “Yes” is elected above and the Plan will allow In-Service
Distributions, please indicate if Participant will be permitted to make a
“pushback” subsequent election to defer the original distribution date at least
five years in accordance with Plan provisions (see subsection 9.1 of Plan
document — note that election must be made 12 months prior to original
distribution date and election will not take effect for 12 months) x Yes o No]

 

Please indicate the number of years a Participant must defer payment(s) until
In-Service Distribution(s) may begin:

 

x     2 Years after the Calendar Year for which the deferral is effective

 

o                Years after the Calendar Year for which the deferral is
effective

 

Please indicate if separate In-Service Distribution Dates are allowed for each
Type of Participant Deferral selected in Item 7:

 

o       No (single distribution date allowed per Plan Year)

 

x     Yes (requires additional tracked sources per Plan Year)

 

20.                               In-Service Distributions — Form and Timing of
Payment.  In-Service Distributions shall be made to Participants in the
following form: [Select one]

 

o                                    Lump Sums Only (allows a percentage up to
100% to be elected for distribution)

 

x                                  Either 100% in Lump Sums or 100% in
Installments.

 

[Note — if Installments are elected above, please indicate if Participant will
be permitted to make a subsequent election to change the installments in
accordance with Plan provisions (see subsection 9.2 of Plan document) x Yes o
No]

 

21.                               Unforeseeable Emergency Distributions Dates. 
If the Employer elects below, the Plan will allow distributions to be made to
Participants while they are still employed if they meet the criteria for an
unforeseeable emergency financial hardship (“Unforeseeable Emergency
Distributions”).  Both Participant Deferral Contributions and Vested Employer
Contributions can be distributed in the event of an eligible Unforeseeable
Emergency Distribution event. [Select one]

 

o                                    No, Unforeseeable Emergency Distributions
will not be permitted.

 

11

--------------------------------------------------------------------------------


 

x                                  Yes, Unforeseeable Emergency Distributions
will be permitted.  [select one below].

 

o       For active Participants only.

 

x     For active Participants, terminated Participants and Beneficiaries.

 

22.                               Form of Distributions (at Termination of
Employment or Death).  Distributions will be made to Participants upon
Termination of Employment with the Employer or Death of the Participant as
follows [select one]

 

o                                    Lump sum only.

 

o                                    Lump sum unless installments elected, but
can only receive installments if Participant meets the following criteria
[select all that apply— if item not selected below, then Participants in that
category will receive lump sum only]:

 

o    Retirement [describe criteria such as age (can be partial year), years of
service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)]

 

o    Early Retirement [describe criteria such as age (must be whole years),
years of service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)]

 

o    Termination (other than for Misconduct, Cause or Violation of Non-Compete)

 

x                                  Lump sum unless installments elected, and
Participant may receive installments regardless of reason for Termination of
Employment.

 

[Note — if Installments are elected above, please complete Item 26 and indicate
if Participant will be permitted to make a subsequent election to change the
number of installments in accordance with Plan provisions (see subsection 9.2 of
Plan document)  x Yes    o No]

 

23.                               Distribution Upon Disability.  If the Employer
selects below, the Plan will allow distributions to be made to Participants upon
Disability but while they are still employed if they meet the criteria for
Disability in Item 29 below.  The form of distribution will be the same as for
Termination of Employment, or as elected by the Participant.

 

o                                    No, distribution upon Disability will not
be permitted.

 

x                                  Yes, distributions upon Disability will be
permitted.  [complete Item 29 — definition of “Disability”].

 

12

--------------------------------------------------------------------------------


 

24.                               Expiration of Participant’s Distribution
Elections [select one]:

 

x                                 Renewed Each Year:  Participant’s Distribution
Election must be selected each year during the open enrollment period for the
following year’s contributions — if no new election is made, that year’s
contributions default to payment in the form of a lump sum.  In-Service
Distribution Elections must be made by participants each year.

 

o                                    Evergreen: Participant’s Distribution
Election will be “evergreen” (i.e., will continue indefinitely for each year’s
contributions until the Participant’s Termination Date unless changed by the
Participant — so each year the Participant will be deemed to have the same
distribution election in place as the prior year unless actively changed by the
Participant at open enrollment, and the change will only be applicable to future
contributions). In-Service Distribution Elections may not be treated as
evergreen.

 

25.                               Distributions Upon Change in Control:  If
Employer elects below, distributions will be made to Participants upon Change in
Control of the Employer (without a termination of employment of the
Participant), as follows [select one, and complete Items 27 and 28 below
(definition of “Change in Control”)]

 

x                                  No, Distributions upon Change in Control will
not be permitted.

 

o                                    Yes, Distributions upon Change in Control
will be permitted, in a lump sum only.

 

o                                    Yes, Distributions upon Change in Control
will be permitted, in a lump sum or in installments as elected by the
Participant.

 

26.                               Length of Installments (if Installment
Distributions permitted in Item 20, 22 and/or Item 25 above)  [indicate length
below]:

 

Annual installments over no fewer than 2 [enter minimum number of years — must
be at least 2]  and no more than 20 years at Participant’s election [enter
maximum number of years].

 

27.                               “Change in Control” — Dates of Distribution. 
Distributions upon a Change in Control shall occur upon the date that [select
all that apply — see Subsection 9.9  of the Plan document for more details]:

 

x                                  A person or group acquires more than 50% of
the total fair market value or voting power of the stock of the corporation
(select definition of “corporation” in Item 28 below).

 

x                                  A person or group acquires ownership of stock
of the corporation with at least 30% of the total voting power of the
corporation (select definition of “corporation” in Item 28 below).

 

13

--------------------------------------------------------------------------------


 

x                                  A person or group acquires assets from the
corporation having a total fair market value of at least 40% of the value of all
assets of the corporation immediately prior to such acquisition.  (select
definition of “corporation” in Item 28 below).

 

x                                  A majority of the corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the board as constituted prior to
the appointment or election (select definition of “corporation” in Item 28
below).

 

28.                               “Change in Control” — Which Corporation the
Change Relates.  Distributions upon a Change in Control shall be made only if
the Change in Control relates to the corporation selected below:  [select all
that apply]:

 

o                                    (a)                                 The
corporation for whom the Participant is performing services at the time of the
Change In Control event.

 

x                                  (b)                                 The
corporation liable for payments from the Plan to the Participant.

 

o                                    (c)                                  A
corporation that is a majority shareholder of a corporation described in (a) or
(b) above.

 

o                                    (d)                                 Any
corporation in the chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
described in (a) or (b) above.

 

29.                               Definition of “Disability.” A Participant
shall be considered “Disabled” if [select one]:

 

x                                  by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of at least 12 months;

 

o                                    the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months;

 

o                                    the Participant is deemed to be totally
disabled by the Social Security Administration;

 

o                                    the Participant is determined to be
disabled in accordance with a disability insurance program, provided that the
definition of disability under such disability insurance program complies with
the requirements of one of the three preceding definitions above.

 

30.                               Distributions to “Key Employees” —
Investment.  In order to comply with Internal Revenue Code Section 409A,
distributions to “key employees” (see subsection 9.3 of the Plan Document for
definition) of publicly traded companies made due to employment termination
cannot be made within 6 months of the employment termination date.  If
distribution to a key employee must be delayed to comply with this 6-month rule,
indicate

 

14

--------------------------------------------------------------------------------


 

below how Account balances of such a Participant will be invested during the
period of delay [select one]:

 

o                                    Valued as of most recent Valuation Date and
held at the Employer without allocation of additional gains or losses after such
Valuation Date until payment can be made.

 

x                                  Remain invested as if termination date had
not occurred, then valued as of most recent Valuation Date and distributed.

 

31.                               QDRO Distributions.  The Employer may elect
whether distributions from a Participant’s Account shall be permitted upon
receipt by the Plan Administrator of a Qualified Domestic Relations Order
relating to a marital dissolution or separation that provides for payment of all
or a portion of a Participant’s Accounts to an alternate payee (spouse, former
spouse, children, etc.).  [Indicate below whether QDRO distributions will be
permitted]:

 

o                                    No, QDRO Distributions will not be
permitted.

 

x                                  Yes, QDRO Distributions will be permitted.

 

32.                               Additional Survivor Death Benefit from Life
Insurance.  In the event that life insurance is utilized as a funding vehicle
for the Plan, the Employer may wish to provide additional Survivor Benefit from
the following options: [select one]

 

x                                  No additional Survivor Benefit offered, but
rather Participant’s vested Account balance.

 

o                                    Face value of life insurance policy of
Participant, if any.

 

o                                    Greater of (a) face value of life insurance
policy of Participant, if any, or (b) Participant’s vested Account balance.

 

o                                    Other: [enter amount or
formula]              

 

33.                               Payment of Plan Expenses.  Plan expenses may
be paid as follows: [select one]

 

x                                  Directly by the Employer.

 

o                                    Deducted from the Participant accounts and
Plan’s trust or other custodial account (mutual fund plans only, if applicable).

 

34.                               “De Minimis” Small Amount Cashouts.  If
selected by the Employer, Participant account balances that do not exceed a
certain threshold amount will be automatically cashed out upon the Participant’s
Termination of Employment or Death, as provided below [select one]

 

x                                  Yes, amounts that do not exceed a threshold
dollar amount will automatically be cashed out: IRS 402(g) limit

 

15

--------------------------------------------------------------------------------


 

o                                    No, no “de minimis” small amounts will be
cashed out.

 

By signing this Adoption Agreement, the Employer certifies that it has consulted
with legal counsel regarding the effects of the Plan, as applicable, on all
parties.  The Employer further certifies that it has and will limit
participation in the Plan to a select group of management or highly compensated
Employees, Board Members or Other Service Providers, as determined by the
Employer in consultation with legal counsel.  The Employer further certifies
that it is the Employer’s sole responsibility to ensure that each Participant
with the right to direct deemed investments under the Plan that are based on
securities issued by the Employer or a member of its controlled group (as
defined in Code Section 414(b) and (c)) will receive a prospectus for any such
deemed investment option based on such Employer securities.

 

The Employer is solely responsible for its compliance with applicable laws,
including Federal and state securities and other applicable laws.

 

Only those elections that are completed shall be considered as provisions
applicable to and forming a part of the Plan.

 

This Adoption Agreement may only be used in conjunction with the Plan document. 
All selections in the Adoption Agreement providing for customized or “other”
plan provisions are subject to review for administrative feasibility, and may be
subject to additional fees.

 

Terms used in this Adoption Agreement which are defined in the Plan document
shall have the meaning given them therein.

 

The Employer hereby acknowledges that it is adopting this Nonqualified
Supplemental Deferred Compensation Plan.  Federal legislation or other changes
in the law relating to nonqualified deferred compensation or other employee
benefit plans may require that the Plan be amended.

 

*                                        
*                                         *

 

The undersigned duly authorized owner, or officer of the Employer hereby
executes the Plan on behalf of the Employer.

 

Dated this            day of             ,            .

 

 

 

Main Street Capital Corporation

 

Employer

 

 

 

Its

 

 

By

 

 

16

--------------------------------------------------------------------------------

 

NONQUALIFIED
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
- PLAN DOCUMENT -

 

This document and the accompanying adoption agreement have not been approved by
the Department of Labor, Internal Revenue Service, Securities Exchange
Commission, or any other governmental entity.  Employers may not rely on this
document or the accompanying adoption agreement to ensure any particular tax
consequences with respect to the Employer’s particular situation, nor do these
documents constitute legal or tax advice.  Pen-Cal and its employees cannot
provide legal or tax advice in connection with these documents.  Employers must
determine the extent to which the Plan is subject to Federal or state securities
laws.  You should have your attorney review this document and the accompanying
adoption agreement before adopting the documents.  This document and the
accompanying adoption agreement cannot be used in order to avoid penalties that
may be imposed on the taxpayer.

 

--------------------------------------------------------------------------------


 

NONQUALIFIED
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
- PLAN DOCUMENT -

 

SECTION 1                            INTRODUCTION

 

1.1                               Adoption of Plan and Purpose

 

This Plan is an unfunded, nonqualified deferred compensation plan.  With the
consent of the Employer (as defined in subsection 2.16) the plan may be adopted
by executing the Adoption Agreement (as defined in subsection 2.3) in the form
attached hereto.  The Plan contains certain variable features which the Employer
has specified in the Adoption Agreement.  Only those variable features specified
by the Employer in the Adoption Agreement will be applicable to the Employer.

 

The purpose of the Plan is to provide certain supplemental benefits under the
Plan to a select group of management or highly compensated Employees of the
Employer (in accordance with Sections 201, 301 and 401 of ERISA), Members of the
Board(s) of the Employer, or Other Service Providers to the Employer (as defined
below), and to allow such Employees, Board Members or Other Service Providers
the opportunity to defer a portion of their salaries, bonuses and other
compensation, subject to the terms of the Plan.  Participants (and their
Beneficiaries) shall have only those rights to payments as set forth in the Plan
and shall be considered general, unsecured creditors of the Employer with
respect to any such rights.  The Plan is designed to comply with Code
Section 409A and all guidance issued in connection with Code Section 409A.  It
is intended that the Plan be interpreted according to a good faith
interpretation of Code Section 409A, and consistent with published IRS guidance,
including proposed and final IRS regulations under Code Section 409A. Treatment
of amounts in the Plan under any transition rules provided under all IRS and
other guidance in connection with Code Section 409A shall be expressly
authorized hereunder in accordance with procedures developed by the
Administrator.  In the event of any inconsistency between the terms of the Plan
and Code Section 409A (and regulations thereunder), the terms of Code
Section 409A (and the regulations thereunder) shall control.  The Plan is
intended to constitute an account balance plan (as defined in Treasury
Regulation Section 1.409A-1(c)).

 

By becoming a Participant and making deferrals under this Plan, each Participant
agrees to be bound by the provisions of the Plan and the determinations of the
Employer and the Administrator hereunder.

 

1.2                               Adoption of the Plan

 

The Employer may adopt the Plan by completing and signing the Adoption Agreement
in the form attached hereto.

 

1.3                               Plan Year

 

The Plan is administered on the basis of a Plan Year, as defined in subsection
2.27.

 

1

--------------------------------------------------------------------------------


 

1.4                               Plan Administration

 

The plan shall be administered by a plan administrator (the “Administrator,” as
that term is defined in Section 3(16)(A) of ERISA) designated by the Employer in
the Adoption Agreement.  The Administrator has full discretionary authority to
construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the power to determine the rights or
eligibility of employees or participants and any other persons, and the amounts
of their benefits under the plan, and to remedy ambiguities, inconsistencies or
omissions, and such determinations shall be binding on all parties.  The
Administrator from time to time may adopt such rules and regulations as may be
necessary or desirable for the proper and efficient administration of the Plan
and as are consistent with the terms of the Plan.  The administrator may
delegate all or any part of its powers, rights, and duties under the Plan to
such person or persons as it may deem advisable, and may engage agents to
provide certain administrative services with respect to the Plan.  Any notice or
document relating to the Plan which is to be filed with the Administrator may be
delivered, or mailed by registered or certified mail, postage pre-paid, to the
Administrator, or to any designated representative of the Administrator, in care
of the Employer, at its principal office.

 

2

--------------------------------------------------------------------------------


 

SECTION 2                            DEFINITIONS

 

2.1                               Account

 

“Account” means all notional accounts and subaccounts maintained for a
Participant in order to reflect his interest under the Plan, as described in
Section 6.

 

2.2                               Administrator

 

“Administrator” means the individual or individuals (if any) delegated authority
by the Employer to administer the Plan, as defined in subsection 1.4.

 

2.3                               Adoption Agreement

 

“Adoption Agreement” shall mean the form executed by the Employer and attached
hereto, which Agreement shall constitute a part of the Plan.

 

2.4                               Beneficiary

 

“Beneficiary” means the person or persons to whom a deceased Participant’s
benefits are payable under subsection 9.5.

 

2.5                               Board

 

“Board” means the Board of Directors of the Employer (if applicable), as from
time to time constituted.

 

2.6                               Board Member

 

“Board Member” means a member of the Board.

 

2.7                               Bonus

 

“Bonus” (also referred to herein as a “Non-Performance-Based Bonus”) means an
award of cash that is not a Performance-Based Bonus (as defined in subsection
2.25) that is payable to an Employee (or Board Member or Other Service Provider,
as applicable) in a given year, with respect to the immediately preceding Bonus
performance period, which may or may not be contingent upon the achievement of
specified performance goals.

 

2.8                               Code

 

“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.

 

3

--------------------------------------------------------------------------------


 

2.9                               Compensation

 

“Compensation” shall mean the amount of a Participant’s remuneration from the
Employer designated in the Adoption Agreement for the Plan Year (or, as
determined in accordance with procedures established by the Employer, for the
period during which the Participant remains an Eligible Individual).  
Notwithstanding the foregoing, the Compensation of an Other Service Provider (as
defined in subsection 2.22) shall mean his remuneration from the Employer
pursuant to an agreement to provide services to the Employer.   With respect to
any Participant who is a Member of the Board (if applicable), “Compensation”
means all cash remuneration which, absent a deferral election under the Plan,
would have otherwise been received by the Board Member in the taxable year,
payable to the Board Member for service on the Board and on Board committees,
including any cash payable for attendance at Board meetings and Board committee
meetings, but not including any amounts constituting reimbursements of expenses
to Board Members.   To the extent the Employer has designated “401(k) Refunds”
in the Adoption Agreement (and to the extent elected by the Participant), an
amount equal to the Participant’s “401(k) Refund” shall be deferred from the
Participant’s Compensation otherwise payable to the Participant in the next
subsequent Compensation pay period (or such later pay period in the same
calendar year as the Administrator determines shall be administratively
feasible), and shall be credited to the Participant’s Compensation Deferral
Account in accordance with subsection 4.1.  For purposes of this subsection,
“401(k) Refund” means any amount distributed to the applicable Participant from
the Employer’s qualified retirement plan intended to comply with
Section 401(k) of the Code that is in excess of the maximum deferral for the
prior calendar year allowable under such qualified retirement plan.  
Notwithstanding the foregoing, the definition of compensation for purposes of
determining key employees under subsection 9.3 of the Plan shall be determined
solely in accordance with subsection 9.3.  To the extent not otherwise
designated by the Employer in a separate document forming part of the Plan,
Compensation payable after December 31 of a given year solely for services
performed during the Employer’s final payroll period containing December 31, is
treated as Compensation payable for services performed in the subsequent year in
which the non-deferred portion of the payroll payment is actually made.

 

2.10                        Compensation Deferrals

 

“Compensation Deferrals” means the amounts credited to a Participant’s
Compensation Deferral Account pursuant to the Participant’s election made in
accordance with subsection 4.1.

 

2.11                        Deferral Election

 

“Deferral Election” means an election by a Participant to make Compensation
Deferrals or Performance-Based Bonus Deferrals in accordance with Section 4.

 

2.12                        Disability

 

“Disability” for purposes of this Plan shall mean the occurrence of an event as
a result of which the Participant is considered disabled, as designated by the
Employer in the Adoption Agreement.

 

4

--------------------------------------------------------------------------------


 

2.13                        Effective Date

 

“Effective Date” means the Effective Date of the Plan, as indicated in the
Adoption Agreement.

 

2.14                        Eligible Individual

 

“Eligible Individual” means each Board Member, Other Service Provider, or
Employee of an Employer who satisfies the eligibility requirements set forth in
the Adoption Agreement, for the period during which he is determined by the
Employer to satisfy such requirements.

 

2.15                        Employee

 

“Employee” means a person who is employed by an Employer and is treated and/or
classified by the Employer as a common law employee for purposes of wage
withholding for Federal income taxes.  If a person is not considered to be an
Employee of the Employer in accordance with the preceding sentence, a subsequent
determination by the Employer, any governmental agency, or a court that the
person is a common law employee of the Employer, even if such determination is
applicable to prior years, will not have a retroactive effect for purposes of
eligibility to participate in the Plan.

 

2.16                        Employer

 

“Employer” means the business entity designated in the Adoption Agreement, and
its successors and assigns unless otherwise herein provided, or any other
corporation or business organization which, with the consent of the Employer, or
its successors or assigns, assumes the Employer’s obligations hereunder, and any
affiliate or subsidiary of the Employer or other corporation or business
organization in the Employer’s “controlled group” (as defined in Subsections
414(b) and (c) of the Code and Section 1.409A-1(h) of the Treasury
Regulations),  that has adopted the Plan on behalf of its Eligible Individuals
with the consent of the Employer.

 

2.17                        Employer Contributions

 

“Employer Contributions” means the amounts other than Matching Contributions
that are credited to a Participant’s Employer Contributions Account under the
Plan by the Employer in accordance with subsection 4.4.

 

2.18                        ERISA

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended. 
Reference to a specific section of ERISA shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing, or superseding such section.

 

5

--------------------------------------------------------------------------------


 

2.19                        Fiscal Year Compensation

 

“Fiscal Year Compensation” means Compensation relating to a period of service
coextensive with one or more consecutive non-calendar-year fiscal years of the
Employer, where no amount of such Compensation is paid or payable during the
service period.  For example, a Bonus based upon a service period of two
consecutive fiscal years payable after the completion of the second fiscal year
would be “Fiscal Year Compensation,” but periodic salary payments or Bonuses
based on service periods other than the Employer’s fiscal year would not be
Fiscal Year Compensation.

 

2.20                        Investment Funds

 

“Investment Funds” means the notional funds or other investment vehicles
designated pursuant to subsection 5.1.

 

2.21                        Matching Contributions

 

“Matching Contributions” means the amounts credited to a Participant’s Employer
Contribution Account under the Plan by the Employer that are based on the amount
of Participant Deferrals made by the Participant under the Plan, or that are
based upon such other formula as designated by the Employer in the Adoption
Agreement, in accordance with subsection 4.3.

 

2.22                        Other Service Providers

 

“Other Service Providers” shall mean independent contractors, consultants, or
other similar providers of services to the Employer, other than Employees and
Board Members.  To the extent that an Other Service Provider is unrelated to the
Employer and satisfies the other requirements of Treasury Regulation
Section 1.409A-1(f)(2)(i) as described therein and in Code Section 409A and
other applicable regulations, guidance, etc. thereunder, the provisions of such
guidance shall not apply.  To the extent that an Other Service Provider uses an
accrual method of accounting for a given taxable year, amounts deferred under
the Plan in such taxable year shall not be subject to Code Section 409A and
other applicable guidance thereunder, notwithstanding any provision of the Plan
to the contrary.

 

2.23                        Participant

 

“Participant” means an Eligible Individual who meets the requirements of
Section 3 and elects to make Compensation Deferrals pursuant to Section 4, or
who receives Employer Contributions or Matching Contributions pursuant to
subsection 4.3 or 4.4.  A Participant shall cease being a Participant in
accordance with subsection 3.2 herein.

 

6

--------------------------------------------------------------------------------


 

2.24                        Participant Deferrals

 

“Participant Deferrals” means all amounts deferred by a Participant under this
Plan, including Participant Compensation Deferrals and Participant
Performance-Based Bonus Deferrals.

 

2.25                        Performance-Based Bonus

 

“Performance-Based Bonus” generally means Compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of previously
established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months in which the Eligible
Individual performs services, pursuant to rules described in Treasury Regulation
Section 1.409A-1(e).

 

2.26                        Performance-Based Bonus Deferrals

 

“Performance-Based Bonus Deferrals” means the amounts credited to a
Participant’s Compensation Deferral Account from the Participant’s
Performance-Based Bonus pursuant to the Participant’s election made in
accordance with subsection 4.2.

 

2.27                        Plan Year

 

“Plan Year” means each 12-month period specified in the Adoption Agreement, on
the basis of which the Plan is administered.

 

2.28                        Retirement

 

“Retirement” for purposes of this Plan means the Participant’s Termination Date,
as defined in subsection 2.30, after attaining any age and/or service minimums
with respect to Retirement or Early Retirement as designated by the Employer in
the Adoption Agreement.

 

2.29                        Spouse

 

“Spouse” means the person to whom a Participant is legally married under
applicable state law at the earlier of the date of the Participant’s death or
the date payment of the Participant’s benefits commenced and who is living on
the date of the Participant’s death.

 

2.30                        Termination Date

 

“Termination Date” means (i) with respect to an Employee Participant, the
Participant’s separation from service (within the meaning of Section 409A of the
Code and the regulations, notices and other guidance thereunder, including death
or Disability) with the Employer, and any subsidiary or affiliate of the
Employer as defined in Sections 414(b) and (c) of the Code and
Section 1.409A-1(h) of the Treasury Regulations; (ii) with respect to a Board
Member Participant, the Participant’s resignation or removal from the Board (for
any reason, including death or

 

7

--------------------------------------------------------------------------------


 

following Disability); and (iii) with respect to any Other Service Provider, the
expiration of all agreements to provide services to the Employer (for any
reason, including death or following Disability).  The date that an Employee’s,
Board Member’s, or Other Service Provider’s performance of services for all the
Employers is reduced to a level less than 20% of the average level of services
performed in the preceding 36-month period, shall be considered a Termination
Date, and the performance of services at a level of 50% or more of the average
level of services performed in the preceding 36-month period shall not be
considered a Termination Date, based on the parties’ reasonable expectations as
of the applicable date. A Participant’s Termination Date shall not be deemed to
have occurred if the Employee’s, Board Member’s or Other Service Provider’s
average level of service performed in the preceding 36-month period drops below
50% but not less than 20%, unless the Employer: (i) has designated in a writing
forming part of the Plan that a level between 20% and 50% will be deemed to
trigger a Termination Date, and (ii) such writing was in place at or prior to
the date required under Code Section 409A and the regulations and other guidance
thereunder.  If such designation is subsequently changed, the change must comply
with the rules regarding subsequent deferrals and the acceleration of payments
described in Code Section 409A and the regulations, notices, rulings and other
guidance thereunder.  If a Participant is both a Board Member Participant and an
Employee Participant, “Termination Date” means the date the Participant
satisfies both criteria (i) and (ii) above.

 

2.31                        Valuation Date

 

“Valuation Date” means the last day of each Plan Year and any other date that
the Employer, in its sole discretion, designates as a Valuation Date, as of
which the value of an Investment Fund is adjusted for notional deferrals,
contributions, distributions, gains, losses, or expenses.

 

2.32                        Other Definitions

 

Other defined terms used in the Plan shall have the meanings given such terms
elsewhere in the Plan.

 

8

--------------------------------------------------------------------------------


 

SECTION 3                            ELIGIBILITY AND PARTICIPATION

 

3.1                               Eligibility

 

Each Eligible Individual on the Effective Date of the Plan shall be eligible to
become a Participant by properly making a Deferral Election on a timely basis as
described in Section 4, or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan.  Each other Eligible Individual may
become a Participant by making a Deferral Election on a timely basis as
described in Section 4 or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan.  Each Eligible Individual’s decision
to become a Participant by making a Deferral Election shall be entirely
voluntary.  The Employer may require the Participant to complete any necessary
forms or other information as it deems necessary or advisable prior to
permitting the Eligible Individual to commence participation in the Plan.

 

3.2                               Cessation of Participation

 

If a Termination Date occurs with respect to a Participant, or if a Participant
otherwise ceases to be an Eligible Individual, no further Compensation
Deferrals, Performance-Based Bonus Deferrals, Matching Contributions or other
Employer Contributions shall be credited to the Participant’s Accounts after the
Participant’s Termination Date or date the Participant ceases to be eligible (or
as soon as administratively feasible after the date the Participant ceases to be
eligible or, if applicable, the end of the then-current Plan Year or performance
period with respect to Performance-Based Bonuses), unless he is again determined
to be an Eligible Individual, but the balance credited to his Accounts shall
continue to be adjusted for notional investment gains and losses under the terms
of the Plan and shall be distributed to him at the time and manner set forth in
Section 9.  An Employee, Board Member or Other Service Provider shall cease to
be a Participant after his Termination Date or other loss of eligibility as soon
as his entire Account balance has been distributed.

 

3.3                               Eligibility for Matching or Employer
Contributions

 

An Employee Participant who has satisfied the requirements necessary to become
an Eligible Individual with respect to Matching Contributions as specified in
the Adoption Agreement, and who has made a Compensation Deferral election
pursuant to subsection 4.1 herein or who has satisfied such other criteria as
specified in the Adoption Agreement, shall be eligible to receive Matching
Contributions described in subsection 4.3.  An Employee Participant who has
satisfied the requirements necessary to become an Eligible Individual with
respect to Employer Contributions other than Matching Contributions as specified
in the Adoption Agreement, shall be eligible to receive Employer Contributions
described in subsection 4.4.

 

9

--------------------------------------------------------------------------------

 

SECTION 4    DEFERRALS AND CONTRIBUTIONS

 

4.1                               Compensation Deferrals Other Than
Performance-Based Bonus Deferrals

 

Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to each type of
Compensation (other than Performance-Based Bonuses) earned with respect to pay
periods beginning on and after the effective date of the election; provided,
however, that Compensation earned prior to the date the Participant satisfies
the eligibility requirements of Section 3 shall not be eligible for deferral
under this Plan. Except as otherwise provided in this subsection, a
Participant’s Deferral Election for a Plan Year under this subsection must be
made not later than December 31 of the preceding Plan Year (or such earlier date
as determined by the Administrator) with respect to Compensation (other than
Performance-Based Bonuses) earned in pay periods beginning on or after the
following January 1 in accordance with rules established by the Administrator. 
An election to defer restricted stock units (RSUs) into the Plan must be made by
one of the following deadlines: (i) the end of the calendar year prior to the
date of grant of the RSU; (ii) 12 months before the payment date of the RSU
(vesting date is treated as the payment date for these purposes), but the
election will not take effect for 12 months, and the subsequent payout date must
be at least five years later than the original payment date); (iii) within 30
days of the date of grant (but only if the RSU is structured so that vesting is
contingent on the Participant performing services for at least an additional 12
months); or (iv) within 6 months of the payment (vesting) date, but only if the
RSU is performance-based under Code Section 409A, and only if the performance
period must be at least 12 months long and either: (a) the amount of the
compensation cannot be reasonably ascertained at the time of the election, or
(b) the performance requirement is still not substantially certain to be met at
the time of the election.  If the Employer allows for deferral of RSUs
structured so that a specified portion of the RSU grant vests periodically (for
example, an RSU grant over a four-year period vesting 25% annually), then the
election to defer may be made separately with respect to each portion of the
grant that vests in a given year, if permitted by the Employer.  However, each
election for each portion of the grant must be made either: (i) within thirty
days of the date of grant or each anniversary thereof, and only if the RSU is
structured so that vesting is contingent on the employee performing services for
at least an additional 12 months subsequent to the election; or (ii) 12 months
before the payment date of the RSU (vesting date is treated as the payment date
for these purposes), but the election will not take effect for 12 months, and
the subsequent payout date must be at least five years later than the previous
payment date.

 

An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility.  Such Eligible Individual must make his Deferral
Elections within 30 days after first becoming an Eligible Individual, with
respect to his Compensation (other than Performance-Based Bonuses) earned on or
after the effective date of the Deferral Election

 

10

--------------------------------------------------------------------------------


 

(provided, however, that if such Eligible Individual is participating in any
other account balance plan maintained by the Employer or any member of the
Employer’s “controlled group” (as defined in subsections 414(b) and (c) of the
Code), such Eligible Individual must make his Compensation Deferral Election no
later than December 31 of the preceding Plan Year (or such earlier date as
determined by the Administrator), or he may not elect to make Compensation
Deferrals for that initial Plan Year).  If an Eligible Individual does not elect
to make Compensation Deferrals during that initial 30-day period, he may not
later elect to make Compensation Deferrals for that year under this subsection. 
In the event that an Eligible Individual first becomes eligible during a Plan
Year with respect to which Fiscal Year Compensation is payable, such Eligible
Individual must make his Fiscal Year Compensation Deferral Election on or before
the end of the fiscal year of the Employer immediately preceding the first
fiscal year in which any services are performed for which the Fiscal Year
Compensation is payable.

 

In the case of an Employee, Board Member or Other Service Provider who is
rehired (or who recommences Board Service or recommences providing services to
an Employer as an Other Service Provider) after having previously been an
Eligible Individual, the phrase “first becomes an Eligible Individual” in the
first sentence of the preceding paragraph shall be interpreted to apply only
where the Eligible Individual either (i) previously received payment of his
total Account balances under the Plan, or (ii) did not previously receive
payment of his total Account balances under the Plan, but is rehired (or
recommences Board Service or recommences providing services to an Employer as an
Other Service Provider) at least 24 months after his last day as a previously
Eligible Individual prior to again becoming such an Eligible Individual.  In all
other cases such rehired Employee, Board Member or Other Service Provider may
not elect to make Compensation Deferrals until the next date determined by the
Administrator with respect to Compensation earned after the following
January 1.  Similarly, in the case of an Employee who recommences status as an
Eligible Individual for any other reason after having previously lost his status
as an Eligible Individual (due to Compensation fluctuations, transfer from an
ineligible location or job classification, or otherwise), the phrase “first
becomes an Eligible Individual” shall be interpreted to apply only where the
Eligible Individual either: (i) previously received payment of his total Account
balances under the Plan, or (ii) did not previously receive payment of his total
Account balances under the Plan, but regains his status as an Eligible
Individual at least 24 months after his last day as a previously Eligible
Individual prior to again becoming such an Eligible Individual.  In all other
cases such Re-Eligible Participant may not elect to make Compensation Deferrals
until the next date determined by the Administrator with respect to Compensation
earned after the following January 1.

 

An election to make Compensation Deferrals under this subsection 4.1 shall
remain in effect through the last pay period commencing in the calendar year to
which the election applies (except as provided in subsections 2.9 or 4.5), shall
apply with respect to the applicable type of Compensation (other than
Performance-Based Bonuses) to which the Deferral Election relates earned for pay
periods commencing in the applicable calendar year to which the election
applies, and shall be irrevocable (provided, however, that a Participant making
a Deferral Election under this subsection may change his election at any time
prior to December 31 of the year preceding the year for which the Deferral
Election is applicable, subject to rules established by the

 

11

--------------------------------------------------------------------------------


 

Administrator).  If a Participant fails to make a Compensation Deferral election
for a given Plan Year, such Participant’s Compensation Deferral Election for
that Plan Year shall be deemed to be zero; provided, however, that if the
Employer has elected in the Adoption Agreement that a Participant’s Compensation
Deferral Election shall be “evergreen”, then such Participant’s Compensation
Deferral Election shall be deemed to be identical to the most recent applicable
Deferral Election on file with the Administrator with respect to the applicable
type of Compensation; provided, however, that no In-Service Distribution shall
be applicable to any amounts deferred in a year in which the Participant fails
to make an affirmative election, and payment of such amounts for such year shall
be made in accordance with his most recent election on file with the
Administrator (if no election is on file, then such amounts shall be paid to him
in a single lump sum).

 

Compensation Deferrals shall be credited to the Participant’s Compensation
Deferral Account as soon as administratively feasible after such amounts would
have been payable to the Participant.

 

4.2                               Performance-Based Bonus Deferrals

 

Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to Performance-Based
Bonuses earned with respect to the performance period for which the
Performance-Based Bonus is earned; provided, however, that the Eligible
Individual performed services continuously from a date no later than the date
upon which the performance criteria are established through a date no earlier
than the date upon which the Eligible Individual makes a Performance-Based Bonus
Deferral Election; and further provided that in no event may an election to
defer Performance-Based Bonuses be made after such Bonuses have become readily
ascertainable.  Except as otherwise provided in this subsection, a Participant’s
Performance-Based Bonus Deferral Election under this subsection must be made not
later than six months (or such earlier date as determined by the Administrator)
prior to the end of the performance period.

 

An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility.  Such Eligible Individual must make his
Performance-Based Bonus Deferral Election within 30 days after first becoming an
Eligible Individual (provided, however, that if such Eligible Individual is
participating in any other account balance plan maintained by the Employer or
any member of the Employer’s “controlled group” (as defined in subsections
414(b) and (c) of the Code), such Eligible Individual must perform services
continuously from a date no later than the date the performance criteria are
established, and must make his Performance-Based Bonus Deferral Election no
later than six months (or such earlier date as determined by the Administrator)
prior to the end of the performance period, and at a time when the
Performance-Based Bonus is not readily ascertainable, or he may not elect to
make

 

12

--------------------------------------------------------------------------------


 

Performance-Based Bonus Deferrals for such initial Plan Year.  In the case of a
Deferral Election in the first year of eligibility that is made after the
beginning of the Performance-Based Bonus performance period, the Deferral
Election will apply to the portion of the Performance-Based Bonus equal to the
total amount of the Performance-Based Bonus for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the effective date of the Deferral Election over the total number
of days in the Performance Period.  If an Eligible Individual does not elect to
make a Performance-Based Bonus Deferral during that initial 30-day period, he
may not later elect to make a Performance-Based Bonus Deferral for that
performance period under this subsection.  Rules relating to the timing of
elections to make a Performance-Based Bonus Deferral with respect to an
Employee, Board Member or Other Service Provider who becomes an Eligible
Individual (due to rehire or other similar event) after having previously been
an Eligible Individual shall be applied in a manner similar to rules described
applicable to rehired and other Re-Eligible Participants in subsection 4.1
above.

 

An election to make Performance-Based Bonus Deferrals under this subsection 4.2
shall remain in effect through the end of the performance period to which the
election applies (except as provided in subsection 4.5), and shall be
irrevocable (provided, however, that a Participant making a Performance-Based
Bonus Deferral Election under this subsection with respect to a
Performance-Based Bonus that is not yet readily ascertainable, may change his
election at any time prior to the first day of the six-month period ending on
the last day of the performance period for which the Performance-Based Bonus
Deferral Election is applicable, subject to rules established by the
Administrator).  If a Participant fails to make a Performance-Based Bonus
Deferral Election for a given performance period, such Participant’s
Performance-Based Bonus Deferral Election for that performance period shall be
deemed to be zero; provided, however, that if the Employer has elected in the
Adoption Agreement that a Participant’s Performance-Based Deferral Election
shall be “evergreen”, then such Participant’s Performance-Based Bonus Deferral
Election shall be deemed to be identical to the most recent applicable
Performance-Based Bonus Deferral Election on file with the Administrator;
provided, however, that no In-Service Distribution shall be applicable to any
amounts deferred in a year in which the Participant fails to make an affirmative
election, and payment of such amounts for such year shall be made in accordance
with his most recent election on file with the Administrator (if no election is
on file, then such amounts shall be paid to him in a single lump sum).

 

Performance-Based Bonus Deferrals shall be credited to the Participant’s
Compensation Deferral Account as soon as administratively feasible after such
amounts would have been payable to the Participant.

 

4.3                               Matching Contributions

 

Matching Contributions shall be determined in accordance with the formula
specified in the Adoption Agreement, and shall be credited to the Employer
Contribution Accounts of Participants who have satisfied the eligibility
requirements for Matching Contributions specified in the Adoption Agreement. 
Matching Contributions under this Plan shall be credited to such Participants’
Employer Contribution Accounts as soon as administratively feasible after the

 

13

--------------------------------------------------------------------------------


 

Applicable Period selected in the Adoption Agreement, but only with respect to
Participants eligible to receive such Matching Contributions as described in the
Adoption Agreement.

 

4.4                               Other Employer Contributions

 

Employer Contributions other than Matching Contributions shall be discretionary
from year to year, and shall be credited to the Employer Contribution Accounts
of Participants who have satisfied the eligibility requirements for Employer
Contributions, all as determined by the Employer and documented in writing, and
such writings will form part of the Plan, as specified in the Adoption
Agreement.  Employer Contributions under this Plan shall be credited to such
Participants’ Employer Contributions Accounts as soon as administratively
feasible.

 

4.5                               No Election Changes During Plan Year

 

A Participant shall not be permitted to change or revoke his Deferral Elections
(except as otherwise described in subsections 4.1 and 4.2), except that, if a
Participant’s status changes such that he becomes ineligible for the Plan, the
Participant’s Deferrals under the Plan shall cease as described in subsection
3.2.  Notwithstanding the foregoing, in the event the Employer maintains a
qualified plan designed to comply with the requirements of Code
Section 401(k) that requires the cessation of all deferrals in the event of a
hardship withdrawal under such plan, the Participant’s Deferrals under this Plan
shall cease as soon as administratively feasible upon notification to the
Administrator that the participant has taken such a hardship withdrawal. 
Notwithstanding the foregoing, if the Employer has elected in the Adoption
Agreement to permit Unforeseeable Emergency Withdrawals pursuant to subsection
9.8, the Participant’s Deferrals under this Plan shall cease as soon as
administratively feasible upon approval by the Administrator of a Participant’s
properly submitted request for an Unforeseeable Emergency Withdrawal under
subsection 9.8.

 

4.6                               Crediting of Deferrals

 

The amount of deferrals pursuant to subsections 4.1 and 4.2 shall be credited to
the Participant’s Accounts as of a date determined to be administratively
feasible by the Administrator.

 

4.7                               Reduction of Deferrals or Contributions

 

Any Participant Deferrals or Employer Contributions to be credited to a
Participant’s Account under this Section may be reduced by an amount equal to
the Federal or state, local or foreign income, payroll, or other taxes required
to be withheld on such deferrals or contributions or to satisfy any necessary
contributions under an employee welfare benefit plan described under Section 125
of the Code.  A Participant shall be entitled only to the net amount of such
deferral or contribution (as adjusted from time to time pursuant to the terms of
the Plan).  The Administrator may notify a Participant of limitations on his
Deferral Election if, as a result of any election, a Participant’s Compensation
from the Employer would be insufficient to cover taxes, withholding, and other
required deductions applicable to the Participant.

 

14

--------------------------------------------------------------------------------


 

SECTION 5    NOTIONAL INVESTMENTS

 

5.1                               Investment Funds

 

The Employer may designate, in its discretion, one or more Investment Funds for
the notional investment of Participants’ Accounts.  The Employer, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds.  The Investment Funds are for recordkeeping purposes
only and do not allow Participants to direct any Employer assets (including, if
applicable, the assets of any trust related to the Plan).  Each Participant’s
Accounts shall be adjusted pursuant to the Participant’s notional investment
elections made in accordance with this Section 5, except as otherwise determined
by the Employer or Administrator in their sole discretion.

 

5.2                               Investment Fund Elections

 

The Employer shall have full discretion in the direction of notional investments
of Participants’ Accounts under the Plan; provided, however, that if the
Employer so elects in the Adoption Agreement, each Participant may elect from
among the Investment Funds for the notional investment of such of his Accounts
as are permitted under the Adoption Agreement from time to time in accordance
with procedures established by the Employer.  The Administrator, in its
discretion, may adopt (and may modify from time to time) such rules and
procedures as it deems necessary or appropriate to implement the notional
investment of the Participant’s Accounts.  Such procedures may differ among
Participants or classes of Participants, as determined by the Employer or the
Administrator in its discretion.  The Employer or Administrator may limit, delay
or restrict the notional investment of certain Participants’ Accounts, or
restrict allocation or reallocation into specified notional investment options,
in accordance with rules established in order to comply with Employer policy and
applicable law,  to minimize regulated filings and disclosures, or under any
other circumstances in the discretion of the Employer.  Any deferred amounts
subject to a Participant’s investment election that must be so limited, delayed
or restricted under such circumstances may be notionally invested in an
Investment Fund designated by the Administrator, or may be credited with
earnings at a rate determined by the Administrator, which rate may be zero.  A
Participant’s notional investment election shall remain in effect until later
changed in accordance with the rules of the Administrator.  If a Participant
does not make a notional investment election, all deferrals by the Participant
and contributions on his behalf will be deemed to be notionally invested in the
Investment Fund designated by the Employer for such purpose, or, at the
Employer’s election, may remain uninvested until such time as the Administrator
receives proper direction, or may be credited with earnings at a rate determined
by the Administrator or Employer, which rate may be zero.

 

5.3                               Investment Fund Transfers

 

A Participant may elect that all or a part of his notional interest in an
Investment Fund shall be transferred to one or more of the other Investment
Funds.  A Participant may make such notional Investment Fund transfers in
accordance with rules established from time to time by the Employer or the
Administrator, and in accordance with subsection 5.2.

 

15

--------------------------------------------------------------------------------


 

SECTION 6    ACCOUNTING

 

6.1                               Individual Accounts

 

Bookkeeping Accounts shall be maintained under the Plan in the name of each
Participant, as applicable, along with any subaccounts under such Accounts
deemed necessary or advisable from time to time, including a subaccount for each
Plan Year that a Participant’s Deferral Election is in effect.  Each such
subaccount shall reflect (i) the amount of the Participant’s Deferral during
that year, any Matching Contributions or Employer Contributions credited during
that year, and the notional gains, losses, expenses, appreciation and
depreciation attributable thereto.

 

Rules and procedures may be established relating to the maintenance, adjustment,
and liquidation of Participants’ Accounts, the crediting of deferrals and
contributions and the notional gains, losses, expenses, appreciation, and
depreciation attributable thereto, as are considered necessary or advisable.

 

6.2                               Adjustment of Accounts

 

Pursuant to rules established by the Employer,  Participants’ Accounts will be
adjusted on each Valuation Date, except as provided in Section 9, to reflect the
notional value of the various Investment Funds as of such date, including
adjustments to reflect any deferrals and contributions, notional transfers
between Investment Funds, and notional gains, losses, expenses, appreciation, or
depreciation with respect to such Accounts since the previous Valuation Date. 
The “value” of an Investment Fund at any Valuation Date may be based on the fair
market value of the Investment Fund, as determined by the Administrator in its
sole discretion.

 

6.3                               Accounting Methods

 

The accounting methods or formulae to be used under the Plan for purposes of
monitoring Participants’ Accounts, including the calculation and crediting of
notional gains, losses, expenses, appreciation, or depreciation, shall be
determined by the Administrator in its sole discretion.  The accounting methods
or formulae selected by the Administrator may be revised from time to time.

 

6.4                               Statement of Account

 

At such times and in such manner as determined by the Administrator, but at
least annually, each Participant will be furnished with a statement reflecting
the condition of his Accounts.

 

16

--------------------------------------------------------------------------------


 

SECTION 7    VESTING

 

A Participant shall be fully vested at all times in his Compensation Deferral
Account (if applicable).  A Participant shall be vested in his Matching
Contributions and/or Employer Contributions (if applicable), in accordance with
the vesting schedule elected by the Employer under the Adoption Agreement. 
Vesting Years of Service shall be determined in accordance with the election
made by the Employer in the Adoption Agreement.  Amounts in a Participant’s
Accounts that are not vested upon the Participant’s Termination Date
(“forfeitures”) may be used to reinstate amounts previously forfeited by other
Participants who are subsequently rehired, or may be returned to the Employer,
in the discretion of the Employer or the Administrator.

 

If a Participant has a Termination Date with the Employer as a result of the
Participant’s Misconduct (as defined by the Employer in the Adoption Agreement),
or if the Participant engages in Competition with the Employer (as defined by
the Employer in the Adoption Agreement), and the Employer has so elected in the
Adoption Agreement, the Participant shall forfeit all amounts allocated to his
or her Matching Contribution Account and/or Employer Contribution Accounts (if
applicable).  Such forfeitures shall be returned to the Employer.

 

Neither the Administrator nor the Employer in any way guarantee the
Participant’s Account balance from loss or depreciation.  Notwithstanding any
provision of the Plan to the contrary, the Participant’s Account balance is
subject to Section 8.

 

Vesting Years of Service in the event of the rehire of a Participant shall be
reinstated, and amounts previously forfeited by such Participants may be
reinstated from forfeitures made by other Participants, or may be reinstated by
the Employer.

 

17

--------------------------------------------------------------------------------


 

SECTION 8    FUNDING

 

No Participant or other person shall acquire by reason of the Plan any right in
or title to any assets, funds, or property of the Employer whatsoever,
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property of the Employer.  Benefits under the Plan are unfunded
and unsecured.  A Participant shall have only an unfunded, unsecured right to
the amounts, if any, payable hereunder to that Participant.  The Employer’s
obligations under this Plan are not secured or funded in any manner, even if the
Employer elects to establish a trust with respect to the Plan.  Even though
benefits provided under the Plan are not funded, the Employer may establish a
trust to assist in the payment of benefits.  All investments under this Plan are
notional and do not obligate the Employer (or its delegates) to invest the
assets of the Employer or of any such trust in a similar manner.

 

18

--------------------------------------------------------------------------------


 

SECTION 9    DISTRIBUTION OF ACCOUNTS

 

9.1                               Distribution of Accounts

 

With respect to any Participant who has a Termination Date that precedes his
Retirement date, an amount equal to the Participant’s vested Account balances
shall be distributed to the Participant (or, in the case of the Participant’s
death, to the Participant’s Beneficiary), in the form of a single lump sum
payment, or, if subsection 9.2 applies, in the form of installment payments as
designated by the Employer in the Adoption Agreement.  Subject to subsection 9.3
hereof, distribution of a Participant’s Accounts shall be made or begin within
the 90-day period following the Participant’s Termination Date (provided,
however, that if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the
Participant, the payment will be made as soon as administratively practicable
for the Administrator to make such payment).  Notwithstanding any provision of
the Plan to the contrary, for purposes of this subsection, a Participant’s
Accounts shall be valued as of a Valuation Date as soon as administratively
feasible preceding the date such distribution is made, in accordance with
rules established by the Administrator.  A Participant’s Accounts may be offset
by any amounts owed by the Participant to the Employer, but such offset shall
not occur in excess of or prior to the date distribution of the amount would
otherwise be made to the Participant.

 

Notwithstanding the foregoing, to the extent designated by the Employer in the
Adoption Agreement, a Participant may elect, in accordance with this subsection,
a distribution date for his Compensation Deferral Accounts and/or his Employer
Contributions and Matching Contributions Accounts that is prior to his
Termination Date (an “In-Service Distribution”).  A Participant’s election of an
In-Service Distribution date must: (i) be made at the time of his Deferral
Election for a Plan Year; and (ii) apply only to amounts deferred pursuant to
that election, and any earnings, gains, losses, appreciation, and depreciation
credited thereto or debited therefrom with respect to such amounts.  To the
extent permitted by the Employer, a Participant may elect an In-Service
Distribution date with respect to Performance-Based Bonus Deferrals that is
separate from an In-Service Distribution date with respect to Compensation
Deferrals other than Performance-Based Bonus Deferrals for the same year,
provided that the applicable In-Service Distribution date may not be earlier
than the number of years designated by the Employer in the Adoption Agreement
following the year in which the applicable Compensation would have been paid
absent the deferral, or as further determined or limited in accordance with
rules established by the Administrator.  Payments made pursuant to an In-Service
Distribution election shall be made in a lump sum (or, if elected by the
Employer in the Adoption Agreement, any applicable other form of payment to the
extent permitted by the Employer and elected by the Participant in accordance
with the terms of the Plan).  Each such payment shall be made as soon as
administratively feasible following January 1 of the calendar year in which the
payment was elected to be made, but in no event later than the end of the
calendar year in which the payment was elected to be made (provided, however,
that if calculation of the amount of the payment is not administratively
practicable due to events beyond the control of the Participant, the payment
will be made as soon as administratively practicable for the Administrator to
make such payment).  For purposes of such payment, the value of the

 

19

--------------------------------------------------------------------------------

 

Participant’s Accounts for the applicable Plan Year shall be determined as of a
Valuation Date preceding the date that such distribution is made, in accordance
with rules established by the Administrator.  In the event a Participant’s
Termination Date occurs (or, if elected by the Employer in the Adoption
Agreement, in the event a Change in Control of the Employer occurs) prior to the
date the Participant had previously elected to have an In-Service Distribution
payment made to him, such amount shall be paid to the Participant under the
rules applicable for payment on Termination of Employment in accordance with
this subsection 9.1 and subsection 9.2.  Participants must make an affirmative
election with respect to payment of their In-Service Distributions, and no
default or evergreen election shall be allowed with respect to In-Service
Distributions.

 

To the extent elected by the Employer in the Adoption Agreement, Participants
whose Termination Date has not yet occurred may elect to defer payment of any
In-Service Distribution, provided that such election is made in accordance with
procedures established by the Administrator, and further provided that any such
election must be made no later than 12 calendar months prior to the previously
elected In-Service Distribution Date (which for these purposes shall be
January 1 of the calendar year in which the payment was elected to be made). 
Participants may elect any deferred payment date, but such date must be no fewer
than five years from the previously elected In-Service Distribution Date (which
for these purposes shall be January 1 of the calendar year in which the payment
was elected to be made).

 

9.2                               Installment Distributions

 

To the extent elected by the Employer in the Adoption Agreement, a Participant
may elect to receive payments from his Accounts in the form of a single lump
sum, as described in Section 9.1, or in annual installments over a period
elected by the Employer in the Adoption Agreement.  To the extent a Participant
fails to make an election, the Participant shall be deemed to have elected to
receive his distribution for that Plan Year in the form of a single lump sum. 
To the extent elected by the Employer in the Adoption Agreement, a Participant
may make a separate election with respect to his Performance-Based Bonus
Deferrals for each year (as adjusted for gains and losses thereon) that provides
for a different method of distribution from the method of distribution he elects
with respect to his Compensation Deferrals (as adjusted for gains and losses
thereon) for that year.  The Participant’s Employer Contributions Account
attributable to such year, if any (as adjusted for gains and losses thereon),
shall be distributed in the same manner as his Compensation Deferral Account for
such year (or in a lump sum upon his Termination Date if no election has been
made).

 

(a)                                 Installment Elections.  A Participant will
be required to make his distribution election prior to the commencement of each
calendar year (or, in the event of an election with respect to Performance-Based
Bonuses, prior to six months before the end of the applicable performance
period), or such earlier date as determined by the Administrator.

 

(b)                                 Installment Payments.  The first installment
payment shall generally be within the 90-day period following the Participant’s
Termination Date (provided, however, that if calculation of the amount of the
payment is not administratively practicable

 

20

--------------------------------------------------------------------------------


 

due to events beyond the control of the Participant, the payment will be made as
soon as administratively practicable for the Administrator to make such
payment). Succeeding payments shall generally be made by January 1 of each
succeeding calendar year, but in no event later than the end of each succeeding
calendar year (provided, however, that if calculation of the amount of the
payment is not administratively practicable due to events beyond the control of
the Participant, the payment will be made as soon as administratively
practicable for the Administrator to make such payment). The amount to be
distributed in each installment payment shall be determined by dividing the
value of the Participant’s Accounts being paid in installments as of a Valuation
Date preceding the date of each distribution by the number of installment
payments remaining to be made, in accordance with rules established by the
Administrator.  In the event of the death of the Participant prior to the full
payment of his Accounts being paid in installments, payments will continue to be
made to his Beneficiary in the same manner and at the same time as would have
been payable to the Participant.

 

To the extent elected by the Employer in the Adoption Agreement, Participants
who have elected payment in installments may make a subsequent election to elect
payment of that amount in the form of a lump sum, if payment of installments
with respect to that year’s deferrals has not yet commenced.  Such election must
be made in accordance with procedures established by the Administrator, and any
such election must be made no later than 12 calendar months prior to the
originally elected payment date of the first installment.  The new payment date
for the installment with respect to which such election is made must be deferred
to the later of:  (i) five years from the date such payment would otherwise have
been made, or (ii) the last payment date of the last installment with respect to
that year’s deferrals.  To the extent elected by the Employer in the Adoption
Agreement, Participants who have elected payment in installments may make a
subsequent election to change the number of such installment payments so long as
no acceleration of distribution payments occurs (but no fewer than the minimum
number, and not to exceed the maximum number of installments elected by the
Employer in the Adoption Agreement), if payment of installments with respect to
that year’s Deferral Elections has not yet commenced.  Such election must be
made in accordance with procedures established by the Administrator, and any
such election must be made no later than 12 calendar months prior to the
originally elected payment date of the first installment.  The new payment date
for any installment with respect to which such election is made must be deferred
for a period of not less than five years from the date such payment would
otherwise have been made.  In the event payment has been elected by the
Participant in the form of installments (to the extent elected by the Employer
in the Adoption Agreement), each installment payment shall be considered a
separately identifiable payment.  In the event payment has been elected by the
Participant in the form of a lump sum (or in the event payment shall be made to
the Participant in the form of a lump sum under the terms of the Plan in the
absence of or in lieu of the Participant’s election), then the lump sum form
shall be deemed to be a separately identifiable form of payment, and the
Participant may make a subsequent deferral election to elect payment of that
amount in the form of installments (to the extent elected by the Employer in the
Adoption Agreement) in accordance with the procedures described above for
changing installment payment elections.  Participants will be permitted to make
such a change only once with respect to any year’s Deferral Elections.

 

21

--------------------------------------------------------------------------------


 

9.3                               Key Employees

 

Notwithstanding anything herein to the contrary, and subject to Code
Section 409A, except in the case of the Participant’s death, payment under the
Plan shall not be made or commence as a result of the Participant’s Termination
Date to any Participant who is a key employee (defined below) before the date
that is not less than six months after the Participant’s Termination Date.  For
this purpose, a key employee includes a “specified employee” (as defined in
Treasury Regulation Section 1.409A-1(i)) during the entire 12-month period
determined by the Administrator ending with the annual date upon which key
employees are identified by the Administrator, and also including any Employee
identified by the Administrator in good faith with respect to any distribution
as belonging to the group of identified key employees, to a maximum of 200 such
key employees, regardless of whether such Employee is subsequently determined by
the Employer, any governmental agency, or a court not to be a key employee.  In
the event amounts are payable to a key employee in installments in accordance
with subsection 9.2, any installment to be paid in the first six months shall be
delayed by six months, with all other installment payments payable as originally
scheduled.  To the extent not otherwise designated by the Employer in a separate
document forming a part of the Plan applicable to all its nonqualified deferred
compensation plans, the identification date for determining the Employer’s key
employees is each December 31 (and the new key employee list is updated and
effective each subsequent April 1).  To the extent not otherwise designated by
the Employer in a separate document forming a part of the Plan, the definition
of compensation used to determine key employee status shall be determined under
Treasury Regulation Section 1.415(c)-2(a).  This subsection 9.3 is applicable
only with respect to Employers whose stock is publicly traded on an “established
securities market” (as defined in Treasury Regulation Section 1.409A-1(k)), and
is not applicable to privately held Employers unless and until such Employers
become publicly traded as defined in the Treasury regulations.

 

9.4                               Mandatory Cash-Outs of Small Amounts

 

If the value of a Participant’s total Accounts at his Termination Date (or his
death or other applicable distribution date), or at any time thereafter,
together with the value of the Participant’s accounts under any other account
balance plan maintained by the Employer or any member of the Employer’s
controlled group (as defined in subsections 414(b) and (c) of the Code) is equal
to or less than such amount as stated in the Adoption Agreement (which amount
shall not exceed the limit described in Section 402(g) of the Code from time to
time), the Accounts will be paid to the Participant (or, in the event of his
death, his Beneficiary) in a single lump sum, notwithstanding any election by
the Participant otherwise.  Payments made under this subsection 9.4 on account
of the Participant’s Termination Date shall be made within the 90-day period
following the Participant’s Termination Date (provided, however, that if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Participant, the payment will be made as
soon as administratively practicable for the Administrator to make such
payment).

 

22

--------------------------------------------------------------------------------


 

9.5                               Designation of Beneficiary

 

Each Participant from time to time may designate any individual, trust, charity
or other person or persons to whom the value of the Participant’s Accounts (plus
any applicable Survivor Benefit, if elected by the Employer in the Adoption
Agreement) will be paid in the event the Participant dies before receiving the
value of all of his Accounts.  A Beneficiary designation must be made in the
manner required by the Administrator for this purpose.  Primary and secondary
Beneficiaries are permitted. A married participant designating a Beneficiary
other than his Spouse must obtain the consent of his Spouse to such designation
(in accordance with rules determined by the Administrator). Payments to the
Participant’s Beneficiary(ies) shall be made in accordance with subsection 9.1,
9.2  or 9.4, as applicable, after the Administrator has received proper
notification of the Participant’s death.

 

A Beneficiary designation will be effective only when the Beneficiary
designation is filed with the Administrator while the Participant is alive, and
a subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Administrator.  Any
designation or revocation of a Beneficiary shall be effective as only if it is
received by the Administrator.  Once received, such designation shall be
effective as of the date the designation was executed, but without prejudice to
the Administrator on account of any payment made before the change is recorded
by the Administrator.  If a Beneficiary dies before payment of the Participant’s
Accounts have been made, the Participant’s Accounts shall be distributed in
accordance with the Participant’s Beneficiary designation and pursuant to
rules established by the Administrator.  If a deceased Participant failed to
designate a Beneficiary, or if the designated Beneficiary predeceases the
Participant, the value of the Participant’s Accounts shall be payable to the
Participant’s Spouse or, if there is none, to the Participant’s estate, or in
accordance with such other equitable procedures as determined by the
Administrator.

 

9.6                               Reemployment

 

If a former Participant is rehired by an Employer, or any affiliate or
subsidiary of the Employer described in Section 414(b) and (c) of the Code and
Treasury Regulation Section 1.409A-1(h), regardless of whether he is rehired as
an Eligible Individual (with respect to an Employee Participant), or a former
Participant returns to service as a Board member, any payments being made to
such Participant hereunder by virtue of his previous Termination Date shall
continue to be made to him without regard to such rehire.  If a former
Participant is rehired by the Employer (with respect to an Employee Participant)
or returns to service as a Board member, and in either case any payments to be
made to the Participant by virtue of his previous Termination Date have not been
made or commenced, any payments being made to such Participant hereunder by
virtue of his previous Termination Date shall continue to be made to him without
regard to such rehire or return to service.  See subsections 4.1 and 4.2 of the
Plan for special rules applicable to deferral elections for rehired or
Re-Eligible Participants.

 

9.7                               Special Distribution Rules

 

Except as otherwise provided herein and in Section 12, Account balances of
Participants in this Plan shall not be distributed earlier than the applicable
date or dates described in this

 

23

--------------------------------------------------------------------------------


 

Section 9.  Notwithstanding the foregoing, in the case of payments:  (i) the
deduction for which would be limited or eliminated by the application of
Section 162(m) of the Code; (ii) that would violate securities or other
applicable laws; or (iii) that would jeopardize the ability of the Employer to
continue as a going concern in accordance with Code Section 409A and the
regulations thereunder, deferral of such payments on a reasonably consistent
basis for similarly situated Participants may be made by the Employer at the
Employer’s discretion. In the case of a payment described in (i) above, the
payment must be deferred either to a date in the first year in which the
Employer or Administrator reasonably anticipates that a payment of such amount
would not result in a limitation of a deduction with respect to the payment of
such amount under Section 162(m), or the year in which the Participant’s
Termination Date occurs.  In the case of a payment described in (ii) or
(iii) above, payment will be made at the earliest date in the first taxable year
of the Employer in which the Employer or Administrator reasonably anticipates
that the payment would not jeopardize the ability of the Employer to continue as
a going concern in accordance with Code Section 409A and the regulations
thereunder, or the payment would not result in a violation of securities or
other applicable laws.  Payments intended to pay employment taxes or payments
made as a result of income inclusion of an amount in a Participant’s Accounts as
a result of a failure to satisfy Section 409A of the Code shall be permitted at
the Employer or Administrator’s discretion at any time and to the extent
provided in Treasury Regulations under Section 409A of the Code and IRS Notice
2005-1, Q&A-15, and any applicable subsequent guidance.  “Employment taxes”
shall include Federal Insurance Contributions Act (FICA) tax imposed under
Sections 3101, 3121(a) and 3121(v)(2) of the Code on compensation deferred under
the Plan (the “FICA Amount”), the income tax imposed under Section 3401 of the
Code or corresponding provisions of applicable state, local or foreign tax laws
on the FICA Amount, and to pay the additional income tax under Section 3401 of
the Code or corresponding provisions of applicable state, local or foreign tax
laws attributable to the pyramiding Section 3401 wages and taxes.  A
distribution may be accelerated as may be necessary to comply with certain
conflict of interest rules in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(iii).  With respect to a subchapter S corporation, a
distribution may be accelerated to avoid a nonallocation year under Code
Section 409(p) in the discretion of the Employer or Administrator, provided that
the amount distributed does not exceed 125 percent of the minimum amount of
distribution necessary to avoid the occurrence of a nonallocation year, in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(x).

 

9.8                               Distribution on Account of Unforeseeable
Emergency

 

If elected by the Employer in the Adoption Agreement, if a Participant or
Beneficiary incurs a severe financial hardship of the type described below, he
may request an Unforeseeable Emergency Withdrawal, provided that the withdrawal
is necessary in light of severe financial needs of the Participant.  To the
extent elected by the Employer in the Adoption Agreement, the ability to apply
for an Unforeseeable Emergency Withdrawal may be restricted to Participants
whose Termination Date has not yet occurred.  Such a withdrawal shall not exceed
the amount required (including anticipated taxes on the withdrawal) to meet the
severe financial need and not reasonably available from other resources of the
Participant (including reimbursement or compensation by insurance, cessation of
deferrals under this Plan for the remainder of the Plan Year, and liquidation of
the Participant’s assets, to the extent liquidation itself would not cause

 

24

--------------------------------------------------------------------------------


 

severe financial hardship; provided, however, that the Participant is not
required to take into account for these purposes any available distribution or
loan from a qualified plan or another nonqualified deferred compensation plan). 
Each such withdrawal election shall be made at such time and in such manner as
the Administrator shall determine, and shall be effective in accordance with
such rules as the Administrator shall establish and publish from time to time. 
Severe financial needs are limited to amounts necessary for:

 

(a)                                 A sudden unexpected illness or accident
incurred by the Participant, his Spouse, Beneficiary under the Plan, or
dependents (as defined in Code Section 152(a)).

 

(b)                                 Uninsured casualty loss pertaining to
property owned by the Participant.

 

(c)                                  Other similar extraordinary and
unforeseeable circumstances involving an uninsured loss arising from an event
outside the control of the Participant.

 

Withdrawals of amounts under this subsection shall be paid to the Participant in
a lump sum as soon as administratively feasible following receipt of the
appropriate forms and information required by and acceptable to the
Administrator.

 

9.9                               Distribution Upon Change in Control

 

In the event of the occurrence of a Change in Control of the Employer or a
member of the Employer’s controlled group (as designated by the Employer in the
Adoption Agreement) to the extent permitted under Section 409A of the Code and
the regulations and other guidance thereunder, distributions shall be made to
Participants to the extent elected by the Employer in the Adoption Agreement, in
the form elected by the Participants as if a Termination Date had occurred with
respect to each Participant, or as otherwise specified by the Employer in the
Adoption Agreement.  The Change in Control shall relate to:  (i)  the
corporation for whom the Participant is performing services at the time of the
Change in Control event; (ii) the corporation that is liable for the payment
from the Plan to the Participant (or all corporations so liable if more than one
corporation is liable); (iii) a corporation that is a majority shareholder of a
corporation described in (i) or (ii) above; or (iv) any corporation in a chain
of corporations in which each such corporation is a majority shareholder of
another corporation in the chain, ending in a corporation described in (i) or
(ii) above, as elected by the Employer in the Adoption Agreement.  A “majority
shareholder” for these purposes is a shareholder owning more than 50% of the
total fair market value and total voting power of such corporation.  Attribution
rules described in section 318(a) of the Code apply to determine stock
ownership.  Stock underlying a vested option is considered owned by the
individual who holds the vested option.  Notwithstanding the foregoing, if a
vested option is exercisable for stock that is not substantially vested (as
defined in section 1.83-3(b) and (j) of the Code), the stock underlying the
option is not treated as owned by the individual who holds the option.  If plan
payments are made on account of a Change in Control and are calculated by
reference to the value of the Employer’s stock, such payments shall be completed
not later than 5 years after the Change in Control event.  To the extent
designated by the Employer in the Adoption Agreement, the Change in Control
shall occur upon the date that: (v) a person or “Group” (as defined in Treasury
Regulation Sections 1.409A-3(i)(5)(v)(B) and (vi)(D)) acquires more than 50% of
the total fair market value or voting power

 

25

--------------------------------------------------------------------------------


 

of stock of the corporation designated in (i) through (iv) above; (vi) a person
or Group acquires ownership (“effective control”) of stock of the corporation
with at least 30% of the total voting power of the corporation designated in
(i) through (iv) above and as further limited by Treasury Regulation
Section 1.409A-3(i)(5)(vi)); (vii) a majority of the board of directors of any
corporation designated in (i) through (iv) above in which no other corporation
is a majority shareholder is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the board as
constituted prior to the appointment or election; or (viii) a person or Group
acquires assets from the corporation designated in (i) through (iv) above having
a total fair market value of at least 40% of the value of all assets of the
corporation immediately prior to such acquisition; as designated by the Employer
in the Adoption Agreement.  For purposes of (vi) above, if any one person, or
more than one person acting as a Group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of a
corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the corporation (or to
cause a change in the effective control of the corporation under (vi) above). 
An increase in the percentage of stock owned by any one person, or persons
acting as a Group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this subsection.  For purposes of (v) through
(viii) above, a Change in Control shall be further limited in accordance with
Treasury Regulation Sections 1.409A-3(i)(5)(v), (vi) and (vii).  Distributions
under this subsection shall be made as soon as administratively feasible
following such Change in Control.

 

9.10                        Supplemental Survivor Death Benefit

 

A supplemental survivor death benefit shall be paid to the Beneficiary of an
eligible Participant who has satisfied the following criteria prior to his
death:

 

(a)                                 The Participant is eligible to participate
in the Plan and, at the time of his death, had a current Account balance
(regardless of whether or not the Participant actually was making Compensation
Deferrals at the time of his death);

 

(b)                                 The Participant was an active Employee with
the Employer at the time of his death;

 

(c)                                  The Participant completed and submitted an
insurance application to the Administrator; and

 

(d)                                 The Employer subsequently purchased an
insurance policy on the life of the Participant, with a death benefit payable, 
which policy is in effect at the time of the Participant’s death.

 

Notwithstanding any provision of this Plan or any other document to the
contrary, the supplemental survivor death benefit payable pursuant to this
Subsection 9.10 shall be paid only if an insurance policy has been issued on the
Participant’s life and such policy is in force at the time of the Participant’s
death and the Employer shall have no obligation with respect to the payment of
the supplemental survivor death benefit, or to maintain an insurance policy for
any Participants.

 

26

--------------------------------------------------------------------------------


 

SECTION 10    GENERAL PROVISIONS

 

10.1                        Interests Not Transferable

 

The interests of persons entitled to benefits under the Plan are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Code or any state’s income tax act, may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered; provided, however, that a Participant’s interest in the Plan may be
transferable pursuant to a qualified domestic relations order, as defined in
Section 414(p) of the Code to the extent designated by the Employer in the
Adoption Agreement.

 

10.2                        Employment Rights

 

The Plan does not constitute a contract of employment, and participation in the
Plan shall not give any Employee the right to be retained in the employ of an
Employer, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan.  The
Employer expressly reserves the right to discharge any Employee at any time.

 

10.3                        Litigation by Participants or Other Persons

 

If a legal action begun against the Administrator (or any member or former
member thereof), an Employer, or any person or persons to whom an Employer or
the Administrator has delegated all or part of its duties hereunder, by or on
behalf of any person results adversely to that person, or if a legal action
arises because of conflicting claims to a Participant’s or other person’s
benefits, the cost to the Administrator (or any member or former member
thereof), the Employer or any person or persons to whom the Employer or the
Administrator has delegated all or part of its duties hereunder of defending the
action may be charged to the extent permitted by law to the sums, if any, which
were involved in the action or were payable to the Participant or other person
concerned.

 

10.4                        Indemnification

 

To the extent permitted by law, the Employer shall indemnify each member of the
Administrator committee, and any other employee or member of the Board with
duties under the Plan, against losses and expenses (including any amount paid in
settlement) reasonably incurred by such person in connection with any claims
against such person by reason of such person’s conduct in the performance of
duties under the Plan, except in relation to matters as to which such person has
acted fraudulently or in bad faith in the performance of duties. 
Notwithstanding the foregoing, the Employer shall not indemnify any person for
any expense incurred through any settlement or compromise of any action unless
the Employer consents in writing to the settlement or compromise.

 

27

--------------------------------------------------------------------------------


 

10.5                        Evidence

 

Evidence required of anyone under the Plan may be by certificate, affidavit,
document, or other information which the person acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.

 

10.6                        Waiver of Notice

 

Any notice required under the Plan may be waived by the person entitled to such
notice.

 

10.7                        Controlling Law

 

Except to the extent superseded by laws of the United States, the laws of the
state indicated by the Employer in the Adoption Agreement shall be controlling
in all matters relating to the Plan.

 

10.8                        Statutory References

 

Any reference in the Plan to a Code section or a section of ERISA, or to a
section of any other Federal law, shall include any comparable section or
sections of any future legislation that amends, supplements, or supersedes that
section.

 

10.9                        Severability

 

In case any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.

 

10.10                 Action By the Employer or the Administrator

 

Any action required or permitted to be taken by the Employer under the Plan
shall be by resolution of its Board of Directors (which term shall include any
similar governing body for any Employer that is not a corporation), by
resolution or other action of a duly authorized committee of its Board of
Directors, or by action of a person or persons authorized by resolution of its
Board of Directors or such committee.  Any action required or permitted to be
taken by the Administrator under the Plan shall be by resolution or other action
of the Administrator or by a person or persons duly authorized by the
Administrator.

 

10.11                 Headings and Captions

 

The headings and captions contained in this Plan are inserted only as a matter
of convenience and for reference, and in no way define, limit, enlarge, or
describe the scope or intent of the Plan, nor in any way shall affect the
construction of any provision of the Plan.

 

28

--------------------------------------------------------------------------------

 

10.12                 Gender and Number

 

Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.

 

10.13                 Examination of Documents

 

Copies of the Plan and any amendments thereto are on file at the office of the
Employer where they may be examined by any Participant or other person entitled
to benefits under the Plan during normal business hours.

 

10.14                 Elections

 

Each election or request required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary) shall be made in accordance with the
rules and procedures established by the Employer or Administrator and shall be
effective as determined by the Administrator.  The Administrator’s rules and
procedures may address, among other things, the method and timing of any
elections or requests required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary).  All elections under the Plan shall comply
with the requirements of the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended (“USERRA”).

 

10.15                 Manner of Delivery

 

Each notice or statement provided to a Participant shall be delivered in any
manner established by the Administrator and in accordance with applicable law,
including, but not limited to, electronic delivery.

 

10.16                 Facility of Payment

 

When a person entitled to benefits under the Plan is a minor, under legal
disability, or is in any way incapacitated so as to be unable to manage his
financial affairs, the Administrator may cause the benefits to be paid to such
person’s guardian or legal representative.  If no guardian or legal
representative has been appointed, or if the Administrator so determines in its
sole discretion, payment may be made to any person as custodian for such
individual under any applicable state law, or to the legal representative of
such person for such person’s benefit, or the Administrator may direct the
application of such benefits for the benefit of such person.  Any payment made
in accordance with the preceding sentence shall be a full and complete discharge
of any liability for such payment under the Plan.

 

10.17                 Missing Persons

 

The Employer and the Administrator shall not be required to search for or locate
a Participant, Spouse, or Beneficiary.  Each Participant, Spouse, and
Beneficiary must file with the Administrator, from time to time, in writing the
Participant’s, Spouse’s, or Beneficiary’s post office address and each change of
post office address.  Any communication, statement, or notice

 

29

--------------------------------------------------------------------------------


 

addressed to a Participant, Spouse, or Beneficiary at the last post office
address filed with the Administrator, or if no address is filed with the
Administrator, then in the case of a Participant, at the Participant’s last post
office address as shown on the Employer’s records, shall be considered a
notification for purposes of the Plan and shall be binding on the Participant
and the Participant’s Spouse and Beneficiary for all purposes of the Plan.

 

If the Administrator is unable to locate the Participant, Spouse, or Beneficiary
to whom a Participant’s Accounts are payable, the Participant’s Accounts shall
be frozen as of the date on which distribution would have been completed under
the terms of the Plan, and no further notional investment returns shall be
credited thereto.

 

If a Participant whose Accounts were frozen (or his Beneficiary) files a claim
for distribution of the Accounts within 7 years after the date the Accounts are
frozen, and if the Administrator or Employer determines that such claim is
valid, then the frozen balance that has become payable shall be paid by the
Employer to the Participant or Beneficiary in a lump sum cash payment as soon as
practicable thereafter.  If the Administrator notifies a Participant, Spouse, or
Beneficiary of the provisions of this Subsection, and the Participant, Spouse,
or Beneficiary fails to claim the Participant’s, Spouse’s, or Beneficiary’s
benefits or make such person’s whereabouts known to the Administrator within 7
years after the date the Accounts are frozen, the benefits of the Participant,
Spouse, or Beneficiary may be disposed of, to the extent permitted by applicable
law, by one or more of the following methods:

 

(a)                                 By retaining such benefits in the Plan.

 

(b)                                 By paying such benefits to a court of
competent jurisdiction for judicial determination of the right thereto.

 

(c)                                  By forfeiting such benefits in accordance
with procedures established by the Administrator.  If a Participant, Spouse, or
Beneficiary is subsequently located, such benefits may be restored (without
adjustment) to the Participant, Spouse, or Beneficiary under the Plan.

 

(d)                                 By any equitable manner permitted by law
under rules adopted by the Administrator.

 

10.18                 Recovery of Benefits

 

In the event a Participant, Spouse, or Beneficiary receives a benefit payment
from the Plan that is in excess of the benefit payment that should have been
made to such Participant, Spouse, or Beneficiary, or in the event a person other
than a Participant, Spouse, or Beneficiary receives an erroneous payment from
the Plan, the Administrator or Employer shall have the right, on behalf of the
Plan, to recover the amount of the excess or erroneous payment from the
recipient.  To the extent permitted under applicable law, the Administrator or
Employer may, at its option, deduct the amount of such excess or erroneous
payment from any future benefits payable to the applicable Participant, Spouse,
or Beneficiary.

 

30

--------------------------------------------------------------------------------


 

10.19                 Effect on Other Benefits

 

Except as otherwise specifically provided under the terms of any other employee
benefit plan of the Employer, a Participant’s participation in this Plan shall
not affect the benefits provided under such other employee benefit plan.

 

10.20                 Tax and Legal Effects

 

The Employer, the Administrator, and their representatives and delegates do not
in any way guarantee the tax treatment of benefits for any Participant, Spouse,
or Beneficiary, and the Employer, the Administrator, and their representatives
and delegates do not in any way guarantee or assume any responsibility or
liability for the legal, tax, or other implications or effects of the Plan.  In
the event of any legal, tax, or other change that may affect the Plan, the
Employer may, in its sole discretion, take any actions it deems necessary or
desirable as a result of such change.

 

31

--------------------------------------------------------------------------------


 

SECTION 11    THE ADMINISTRATOR

 

11.1                        Information Required by Administrator

 

Each person entitled to benefits under the Plan must file with the Administrator
from time to time in writing such person’s mailing address and each change of
mailing address.  Any communication, statement, or notice addressed to any
person at the last address filed with the Administrator will be binding upon
such person for all purposes of the Plan.  Each person entitled to benefits
under the Plan also shall furnish the Administrator with such documents,
evidence, data, or information as the Administrator considers necessary or
desirable for the purposes of administering the Plan.  The Employer shall
furnish the Administrator with such data and information as the Administrator
may deem necessary or desirable in order to administer the Plan.  The records of
the Employer as to an Employee’s or Participant’s period of employment or
membership on the Board, termination of employment or membership and the reason
therefor, leave of absence, reemployment, and Compensation will be conclusive on
all persons unless determined to the Administrator’s or Employer’s satisfaction
to be incorrect.

 

11.2                        Uniform Application of Rules

 

The Administrator shall administer the Plan on a reasonable basis.  Any rules,
procedures, or regulations established by the Administrator shall be applied
uniformly to all persons similarly situated.

 

11.3                        Review of Benefit Determinations

 

Benefits will be paid to Participants and their beneficiaries without the
necessity of formal claims.  Participants or their beneficiaries, however, may
make a written request to the Administrator for any Plan benefits to which they
may be entitled.  Participants’ written request for Plan benefits will be
considered a claim for Plan benefits, and will be subject to a full and fair
review.  If the claim is wholly or partially denied, the Administrator will
furnish the claimant with a written notice of this denial.  This written notice
will be provided to the claimant within 90 days after the receipt of the claim
by the Administrator.  If notice of the denial of a claim is not furnished to
the claimant in accordance with the above within 90 days, the claim will be
deemed denied.  The claimant will then be permitted to proceed to the review
stage described in the following paragraphs.



 

Upon the denial of the claim for benefits, the claimant may file a claim for
review, in writing, with the Administrator.  The claim for review must be filed
no later than 60 days after the claimant has received written notification of
the denial of the claim for benefits or, if no written denial of the claim was
provided, no later than 60 days after the deemed denial of the claim.  The
claimant may review all pertinent documents relating to the denial of the claim
and submit any issues and comments, in writing, to the Administrator.  If the
claim is denied, the Administrator must provide the claimant with written notice
of this denial within 60 days after the Administrator’s receipt of the
claimant’s written claim for review.  The Administrator’s decision on the claim
for review will be communicated to the claimant in writing and will include
specific references to the pertinent Plan provisions on which the decision was
based.  If

 

32

--------------------------------------------------------------------------------


 

the Administrator’s decision on review is not furnished to the claimant within
the time limitations described above, the claim will be deemed denied on
review.  If the claim for Plan benefits is finally denied by the Administrator
(or deemed denied), then the claimant may bring suit in federal court.  The
claimant may not commence a suit in a court of law or equity for benefits under
the Plan until the Plan’s claim process and appeal rights have been exhausted
and the Plan benefits requested in that appeal have been denied in whole or in
part.  However, the claimant may only bring a suit in court if it is filed
within 90 days after the date of the final denial of the claim by the
Administrator.

 

With respect to claims for benefits payable as a result of a Participant being
determined to be disabled, the Administrator will provide the claimant with
notice of the status of his claim for disability benefits under the Plan within
a reasonable period of time after a complete claim has been filed, but no later
than 45 days after receipt of the claim for benefits.  The Administrator may
request an additional 30-day extension if special circumstances warrant by
notifying the claimant of the extension before the expiration of the initial
45-day period.  If a decision still cannot be made within this 30-day extension
period due to circumstances outside the Plan’s control, the time period may be
extended for an additional 30 days, in which case the claimant will be notified
before the expiration of the original 30-day extension.

 

If the claimant has not submitted sufficient information to the Administrator to
process his disability benefit claim, he will be notified of the incomplete
claim and given 45 days to submit additional information.  This will extend the
time in which the Administrator has to respond to the claim from the date the
notice of insufficient information is sent to the claimant until the date the
claimant responds to the request.  If the claimant does not submit the requested
missing information to the Administrator within 45 days of the date of the
request, the claim will be denied.

 

If a disability benefit claim is denied, the claimant will receive a notice
which will include: (i) the specific reasons for the denial, (ii) reference to
the specific Plan provisions upon which the decision is based, (iii) a
description of any additional information the claimant might be required to
provide with an explanation of why it is needed, and (iv) an explanation of the
Plan’s claims review and appeal procedures, and (v) a statement regarding the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial on appeal.

 

The claimant may appeal a denial of a disability benefit claim by filing a
written request with the Administrator within 180 days of the claimant’s receipt
of the initial denial notice.  In connection with the appeal, the claimant may
request that the Plan provide him, free of charge, copies of all documents,
records and other information relevant to the claim.  The claimant may also
submit written comments, records, documents and other information relevant to
his appeal, whether or not such documents were submitted in connection with the
initial claim. The Administrator may consult with medical or vocational experts
in connection with deciding the claimant’s claim for benefits.

 

The Administrator will conduct a full and fair review of the documents and
evidence submitted and will ordinarily render a decision on the disability
benefit claim no later than 45

 

33

--------------------------------------------------------------------------------


 

days after receipt of the request for review on appeal.  If there are special
circumstances, the decision will be made as soon as possible, but not later than
90 days after receipt of the request for review on appeal.  If such an extension
of time is needed, the claimant will be notified in writing prior to the end of
the first 45-day period.  The Administrator’s final written decision will set
forth: (i) the specific reasons for the decision, (ii) references to the
specific Plan provisions on which the decision is based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, access to
and copies of all documents, records and other information relevant to the
benefit claim, and (iv) a statement regarding the claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on appeal.  The
Administrator’s decision made in good faith will be final and binding.

 

11.4                        Administrator’s Decision Final

 

Benefits under the Plan will be paid only if the Administrator decides in its
sole discretion that a Participant or Beneficiary (or other claimant) is
entitled to them.  Subject to applicable law, any interpretation of the
provisions of the Plan and any decisions on any matter within the discretion of
the Administrator made by the Administrator or its delegate in good faith shall
be binding on all persons.  A misstatement or other mistake of fact shall be
corrected when it becomes known and the Administrator shall make such adjustment
on account thereof as it considers equitable and practicable.

 

34

--------------------------------------------------------------------------------


 

SECTION 12    AMENDMENT AND TERMINATION

 

While the Employer expects and intends to continue the Plan, the Employer and
the Administrator each reserve the right to amend the Plan at any time and for
any reason, including the right to amend this Section 12 and the Plan
termination rules herein; provided, however, that each Participant will be
entitled to the amount credited to his Accounts immediately prior to such
amendment.  The power to amend the Plan includes (without limitation) the power
to change the Plan provisions regarding eligibility, contributions, notional
investments, vesting, and distribution forms, and timing of payments, including
changes applicable to benefits accrued prior to the effective date of any such
amendment; provided, however, that amendments to the Plan (other than amendments
relating to Plan termination) shall not cause the Plan to provide for
acceleration of distributions in violation of Section 409A of the Code and
applicable regulations thereunder.

 

The Employer reserves the right to terminate the Plan at any time and for any
reason; provided, however, that each Participant will be entitled to the amount
credited to his Accounts immediately prior to such termination (as adjusted for
notional income, losses, expenses, appreciation and depreciation occurring from
the date of such termination until the date of distribution).

 

In the event that the Plan is terminated pursuant to this Section 12, the
balances in affected Participants’ Accounts shall be distributed at the time and
in the manner set forth in Section 9.  Notwithstanding the foregoing, the
Employer and the Administrator reserve the right to make all such distributions
within the second twelve-month period commencing with the date of termination of
the Plan; provided, however, that no such distribution will be made during the
first twelve-month period following such date of Plan termination other than
those that would otherwise be payable under Section 9 absent the termination of
the Plan.  In the event of a Plan termination due to a Change in Control of the
Employer, distributions shall be made within 12 months of the date of the
termination of the Plan.

 

35

--------------------------------------------------------------------------------
